Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 1 of 106 PageID #: 983
                                                                           1

  1                 IN THE UNITED STATES DISTRICT COURT

  2                      FOR THE DISTRICT OF DELAWARE

  3    GENESIS ALKALI WYOMING, LP,               :
                                                 :
  4                             Plaintiff,       :
                                                 :
  5                   vs.                        : Civil Action No.
                                                 : 18-1879-LPS-JLH
  6    CINER RESOURCES LP, et al.,               :
                                                 :
  7                             Defendants.      :

  8                                      - - -

  9                                Courtroom No. 6C
                                   J. Caleb Boggs Federal Building
 10                                844 North King Street
                                   Wilmington, Delaware
 11                                Monday, October 5, 2020
                                   1:02 p.m.
 12
                                         - - -
 13
       BEFORE:      HON. JENNIFER L. HALL, Magistrate Judge.
 14

 15                                      - - -

 16       CLAIM CONSTRUCTION HEARING AND RULING OF THE COURT

 17

 18

 19

 20

 21

 22

 23
                         LORRAINE B. MARINO, RDR, CRR
 24                            11 Durboraw Road
                          Wilmington, Delaware 19810
 25                             (302) 475-4935

                        LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 2 of 106 PageID #: 984
                                                                           2

  1    APPEARANCES:(via videoconference)

  2                         MICHAEL J. FARNAN, ESQ.
                            Farnan LLP
  3                           919 North Market Street - 12th Floor
                              Wilmington, DE 19801
  4                           302-777-0300
                              mfarnan@farnanlaw.com
  5                                 -and-
                            MARTIN BLACK, ESQ. ESQ.
  6                         JOSEPH GRIBBIN, ESQ.
                            VI TRAN, ESQ.
  7                         Dechert LLP
                              Cira Center
  8                           2929 Arch Street
                              Philadelphia, PA 19104
  9                           215-994-2000
                              martin.black@dechert.com
 10                           joseph.gribbin@dechert.com
                              vi.tran@dechert.com
 11                           for Plaintiff

 12                         ALAN R. SILVERSTEIN, ESQ.
                            Potter Anderson & Corroon LLP
 13                           Hercules Plaza - Sixth Floor
                              1313 North Market Street
 14                           Wilmington, DE 19801
                              302-984-6000
 15                           asilverstein@potteranderson.com
                                   -and-
 16                         JEFFREY S. GINSBERG, ESQ.
                            JOSHUA R. STEIN, ESQ.
 17                         MATTHEW B. WEISS, ESQ.
                            EMMA ELLMAN-GOLAN, ESQ.
 18                         Patterson Belknap Webb & Tyler LLP
                              1133 Avenue of the Americas
 19                           New York, NY 10036
                              212-336-2000
 20                           jginsberg@pbwt.com
                              jstein@pbwt.com
 21                           mweiss@pbwt.com
                              eellmangolan@pbwt.com
 22                           for Defendants

 23                                      - - -

 24

 25

                        LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 3 of 106 PageID #: 985
                                                                           3

  1                          THE COURT:      Good afternoon, everyone.

  2    Can you hear me?

  3                          MR. BLACK:      Yes, we can.

  4                          MR. GINSBERG:       Good afternoon, Your

  5    Honor.

  6                          THE COURT:      We are here today for a

  7    Markman hearing in Genesis Alkali Wyoming, LP vs.

  8    Ciner Resources, LP.          It is Case No. 18-1879-LPS-JLH.

  9    Let's have appearances for the record, starting with

 10    Delaware counsel for plaintiff.

 11                          MR. FARNAN:       Good afternoon, Your

 12    Honor.     It is Michael Farnan, and with me on the line

 13    are Marty Black, Joe Gribbin and Vi Tran, from

 14    Dechert.      And also we have Katherine Tweel, who is the

 15    general counsel from Genesis.

 16                          THE COURT:      Good afternoon to all of

 17    you.

 18                          MR. BLACK:      Good afternoon.

 19                          MR. GRIBBIN:       Good afternoon, Your

 20    Honor.

 21                          THE COURT:      And let's have appearances

 22    for defendant, starting with Delaware counsel.

 23                          MR. SILVERSTEIN:         Good afternoon, Your

 24    Honor.     Alan Silverstein, from Potter, Anderson.                 With

 25    me on the line today are Jeffrey Ginsberg, Joshua

                        LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 4 of 106 PageID #: 986
                                                                           4

  1    Stein, Matthew Weiss, and Emma Ellman-Golan, from the

  2    Patterson firm.        Also on the line with me today is

  3    Marla Nicholson, for Ciner Resources.

  4                          THE COURT:      Good afternoon to all of

  5    you.

  6                          MR. GINSBERG:       Good afternoon, Your

  7    Honor.

  8                          THE COURT:      So I will say for the

  9    record that we are proceeding via video conference

 10    today because we are in the midst of a global pandemic

 11    caused by the COVID-19 virus.             I am currently at the

 12    courthouse.       However, my staff, including my courtroom

 13    deputy, are working remotely.             The court reporter

 14    today is Lorraine Marino.            She is on the video

 15    conference as well working remotely.

 16                          We have stopped submission of paper

 17    copies to the Court due to the pandemic, so I have

 18    some exhibits in electronic form on my computer and I

 19    have some printed out.           I also have copies of each

 20    side's slide presentation that was submitted directly

 21    to Chambers, which I can view on my computer as well.

 22    And I will be taking notes on my computer while a

 23    separate webcam is capturing my audio and video.

 24                          And I say all of this to let you know

 25    that while I may not be looking directly at the camera

                        LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 5 of 106 PageID #: 987
                                                                           5

  1    during the hearing, I am listening and following

  2    along.     I have multiple screens in front of me.

  3                          It is possible that I may turn my

  4    camera off while the parties are making their

  5    presentations, but that does not mean I have

  6    disconnected.        If I do happen to disconnect, I will

  7    let my courtroom deputy know so that she can alert the

  8    parties in conference.

  9                          I understand that some of the filings

 10    we will be discussing today are under seal.                  I did not

 11    get any requests to seal the courtroom, and as you all

 12    know, there is a public right of access to judicial

 13    proceedings.       So if there are particular slides that

 14    you want me to review that should remain under seal,

 15    you can direct me to a particular slide in your

 16    presentation or a particular document in the record

 17    before me and just not put it up on the presentation

 18    screen.      But I was not planning on sealing any of

 19    these proceedings.          Okay?

 20                          I am not sure if the parties have an

 21    understanding as to how they wanted to proceed.                    I

 22    understand that we have given each side a total of 90

 23    minutes for argument, and I don't know if you all had

 24    discussed proceeding term by term or if you wanted to

 25    complete your presentation and then switch to the

                        LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 6 of 106 PageID #: 988
                                                                           6

  1    other side.

  2                          MR. BLACK:      This is Martin Black, Your

  3    Honor.     I think it would be more efficient to go term

  4    by term.      And I think that we are happy to announce

  5    that one of the terms was agreed to this morning, the

  6    recovered mine brine, so we have four terms to argue:

  7    The steps, evaporation-stripping, concentrated brine,

  8    and first mother liquor.

  9                          And we are going to suggest that since

 10    we are the plaintiff, we go ahead on the first three,

 11    and since the fourth one, first mother liquor, is an

 12    indefiniteness argument, that the defendant should

 13    take the first stab at that one.

 14                          THE COURT:      Okay.     That's fine.       Is

 15    that okay with counsel for defendant?

 16                          MR. GINSBERG:       Yes, Your Honor.         This

 17    is Jeff Ginsberg, of Patterson Belknap.                 That order is

 18    fine.     And just one point that I did raise with

 19    Mr. Black earlier this morning.               We do feel that the

 20    mother liquor term is tied to the order of steps, so

 21    when we get to the end of the order of steps, if Your

 22    Honor would prefer, we can proceed with mother liquor

 23    and we can complete those two terms, and then

 24    proceeding with the final two terms.

 25                          THE COURT:      I actually would prefer to

                        LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 7 of 106 PageID #: 989
                                                                           7

  1    do it that way, since having read the briefs

  2    carefully, I do think that they are intertwined.                    So

  3    let's proceed in that fashion.              And we will start

  4    first with Mr. Black.

  5                          MR. BLACK:      Thank you, Your Honor.             I

  6    am going to handle three of the terms and Mr. Gribbin

  7    will handle the concentrated brine and crystallizable

  8    solutions.

  9                          THE COURT:      Very good.       And can you

 10    just say one more time as I am following along which

 11    was the term that was resolved?

 12                          MR. BLACK:      The recovered mine brine.

 13    My understanding is that Ciner has agreed to our

 14    construction.        But Mr. Ginsberg should speak for

 15    Ciner, not me, so --

 16                          MR. GINSBERG:       That is correct, Your

 17    Honor.     We have agreed to apply the plain and ordinary

 18    meaning to the term "recovered mine brine."

 19                          THE COURT:      Very good.       All right.

 20    Please proceed.

 21                          MR. BLACK:      Thank you, Your Honor.

 22                          I am going to begin by talking about

 23    the order of steps and really briefly overview the

 24    claim.     I won't go into the technical details or a

 25    tutorial.      I think the briefs have pretty well set out

                        LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 8 of 106 PageID #: 990
                                                                           8

  1    how the technology works, and I think it would be best

  2    to address any specific issues as they come up.

  3                          The order-of-steps issue is really a

  4    bit of a misnomer.          During the original claim

  5    construction back and forth, the meet-and-confer,

  6    Ciner asked for a construction that all steps have to

  7    be performed in order.           That's not really what the

  8    issue is about, though.           As we went through the

  9    briefing, it is fairly clear that the issue is what is

 10    the mother liquor that is input into element 1(e).                       Is

 11    it 1(c) mother liquor?           Can it come from 1(d), or

 12    both?

 13                          We don't contest that the parts of the

 14    claim that have antecedent basis in earlier steps

 15    refer to the output of an earlier step.                 The real

 16    issue, it is not an order-of-steps issue at all.                    It

 17    is just a question of fair claim construction.

 18                          So I am going to try to put up my

 19    slides here.       See if this works.          Can everybody see

 20    that?

 21                          THE COURT:      Yes.

 22                          MR. BLACK:      Okay.     So there are seven

 23    elements to the claim.           There are three that are

 24    specifically called out as steps:               The evaporation-

 25    stripping step, a monohydrate crystallization step,

                        LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 9 of 106 PageID #: 991
                                                                           9

  1    and a decahydrate crystallization step.                 The other

  2    elements are mixed in.           Some of them are included

  3    within these steps.          Some of them are ancillary to

  4    them.     But the principal question at issue here is

  5    whether Ciner's construction that all must be

  6    performed sequentially should be adopted.                  We object

  7    to that.      We don't actually think you need to give an

  8    instruction with respect to that they don't need to be

  9    performed sequentially.           We just object to the

 10    sequential requirement that Ciner has proposed because

 11    it is not an accurate description of the claims.                    If

 12    you do want to argue for a construction that all

 13    elements, all steps must be performed in order, the

 14    law is fairly clear that the burden is on the party

 15    seeking that construction.

 16                          Just a short slide here to show in

 17    some inventions, some recipes, some steps are required

 18    to be done in order.          Here you can add any of the

 19    first three ingredients in any order you want, but

 20    then you need to mix and bake in the right order.                       If

 21    you bake the butter first, you are going to have a

 22    problem.      But it all comes down to what are the actual

 23    words of the claim, just like in any other claim

 24    construction issue.

 25                          Now, here, we have element 1(c).

                        LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 10 of 106 PageID #: 992
                                                                           10

   1    There is a monohydrate crystallization step, which

   2    occurs in a crystallizer.            The crystallizer forms a

   3    slurry of sodium carbonate monohydrate crystals and a

   4    first mother liquor.          And a mother liquor -- and we

   5    have some definitions that we refer to in the brief --

   6    is simply the solution that is left over after the

   7    crystals precipitate out.            Now, the solution can have

   8    crystals in it, it can have a slurry in it, and it

   9    might need to be isolated to be further used.                   But as

  10    the patent describes, it can also be in a pure form

  11    inside the crystallizer behind the baffle.

  12                          But most importantly for purposes of

  13    this claim construction dispute, the mother liquor in

  14    element 1(c) that is formed during the crystallization

  15    process in the monohydrate crystallizer is "suitable

  16    as feed to a sodium carbonate decahydrate

  17    crystallization step."          So the claim is explicit.             The

  18    mother liquor formed in 1(c) is suitable to be fed to

  19    the deca step.

  20                          Now, we have the deca step described

  21    in 1(e), which talks about feeding at least a portion

  22    of the first mother liquor to the deca step.                  1(c),

  23    you need to form a mother liquor that is suitable for

  24    feed to the deca step.          1(e), we feed the mother

  25    liquor to the deca step.

                        LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 11 of 106 PageID #: 993
                                                                           11

   1                          So whatever the construction is going

   2    to be, it cannot be a construction which prohibits

   3    feeding mother liquor formed in the crystallizer,

   4    monohydrate crystallizer, into the deca step.                   That is

   5    not a possible construction here on this language,

   6    putting aside who has the burden, as they do.

   7                          We are not sure entirely what they

   8    plan to argue when we get to non-infringement because

   9    we believe we have an infringement case regardless of

  10    the constructions.         But it appears that what they are

  11    trying to argue is that element 1(d), which discusses

  12    a process for drying, for separating crystals from the

  13    mother liquor in the final, to make the end product,

  14    that we have to perform that process and can only use

  15    mother liquor isolated in that process to feed it into

  16    1(e).    Certainly we would hear that argument in

  17    closing if the construction they have proposed is

  18    adopted, and we think that that would shift the

  19    meaning of the claim, make it more difficult, but not

  20    impossible, to prove infringement in this case, and

  21    that would be unfair.          We can't have a construction

  22    that allows the jury or allows them to argue that you

  23    can't feed suitable for feed to decahydrate

  24    crystallization step mother liquor to the deca step.

  25    So that's the principal argument.

                        LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 12 of 106 PageID #: 994
                                                                           12

   1                          So the nub of the dispute is not

   2    really an order-of-steps issue but whether or not you

   3    can preclude the use of the suitable for deca feed to

   4    the deca step.        That's how we see the issue, Your

   5    Honor.

   6                          Now, there is another related issue,

   7    and I will address this more fully after we hear the

   8    indefiniteness point.          But there are different places

   9    where the mother liquor appears.              It is created in the

  10    crystallizer during the crystallization process, but

  11    then it is sent to various parts of the system.                   It

  12    goes to -- it can be sent to the decahydrate

  13    crystallizer.       It can be sent back -- it can be

  14    recycled back to the monocrystallizer.                It can be sent

  15    to be separated out in the sludge.               There are lots of

  16    places where that solution, the first monohydrate,

  17    first mother liquor can be used in the system, but

  18    that's not relevant to this issue of the order of the

  19    steps.

  20                          The first mother liquor in the mono

  21    crystallizer, a second mother liquor in the deca

  22    crystallizer, and those solutions are recycled, and

  23    sometimes one is fed into the other crystallizer.

  24    There are many different examples given in the claims

  25    of how to do that.

                        LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 13 of 106 PageID #: 995
                                                                           13

   1                          So those are the main points, Your

   2    Honor.     I'm sure I will have more to say after we hear

   3    from Mr. Ginsberg on this and on the indefiniteness

   4    issue.

   5                          THE COURT:      Are you arguing,

   6    Mr. Black -- and I don't think you are, but I want to

   7    make sure.      You are not arguing that the slurry that

   8    is formed in step (c) conclude can be fed to the deca

   9    crystallizer.

  10                          MR. BLACK:      No, Your Honor.        You need

  11    a solution.       You need a mother liquor that has been

  12    isolated, which happens --

  13                          THE COURT:      But isolated means

  14    separated; right?

  15                          MR. BLACK:      Yes, separated, yes, Your

  16    Honor.     The mother liquor is the solution, but the

  17    mother liquor can be combined with crystals, the

  18    sludge at the bottom, and be drawn off and separated,

  19    and then it can be used for multiple purposes.                   The

  20    mother liquor can also be found in the crystallizer

  21    itself, in certain areas of the crystallizer, like

  22    behind the baffle, and that mother liquor is the same

  23    mother liquor as in the separator.               It is just a

  24    different portion of it.

  25                          THE COURT:      And just to clarify a

                        LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 14 of 106 PageID #: 996
                                                                           14

   1    point, you are not arguing that you can take this --

   2    again, you are not arguing you can take a slurry and

   3    feed it into the deca crystallizer.               You are arguing

   4    that you will still separate the first mother liquor

   5    and then feed it to the deca crystallizer, and then

   6    even if I go with their claim construction, that your

   7    separation will meet step (d) because step (d) doesn't

   8    require, for example, a centrifuge.

   9                          MR. BLACK:      Right, Your Honor.         What

  10    we are being cautious about is if the mother liquor is

  11    taken from the quiescent zone in the crystallizer and

  12    sent to the deca crystallizer, that would constitute

  13    infringement, in our view.            And what they are going to

  14    argue with the order-of-steps argument, if they get

  15    it, is that, no, that's prohibited; that you have to

  16    go through this separate step in 1(d), and that's just

  17    not required by the claim language.

  18                          THE COURT:      Okay.    I don't have any

  19    more questions about that term.

  20                          Counsel, it is possible you are on

  21    mute.

  22                          MR. GINSBERG:       Sorry about that, Your

  23    Honor.

  24                          THE COURT:      Don't worry.       It only

  25    happens like 95 percent of the time.

                        LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 15 of 106 PageID #: 997
                                                                           15

   1                          MR. GINSBERG:       I understand.       I have

   2    never done that before.

   3                          So I think, Your Honor, you hit the

   4    nail on the head.         And I think from what I am hearing

   5    from Mr. Black, he is conceding that there needs to be

   6    some separating step between the monohydrate

   7    crystallizing step and the decahydrate crystallizing

   8    step.    Ciner's construction is not seeking a

   9    requirement that there be the centrifuge.                 There does

  10    need to be a separating step, and that's the crux of

  11    the issue.      If you read the entirety of the

  12    specification and the claims, it is clear that there

  13    needs to be a separating step between the monohydrate

  14    crystallization step and the decahydrate crystallizer,

  15    crystallizing step.         And it appears Mr. Black conceded

  16    that point, but again, I might have misheard.                   But

  17    that, Your Honor, I think, hit the nail on the head.

  18                          And I will go through our slides, but

  19    unless Your Honor has a question on that point, as

  20    Your Honor has seen from our presentation, we did

  21    provide a background in the technology and the patent

  22    at issue, and it may help to put things into context

  23    to go through those slides, unless Your Honor would

  24    like me to proceed directly with the order-of-steps

  25    term.

                        LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 16 of 106 PageID #: 998
                                                                           16

   1                          THE COURT:      You can spend your time

   2    whatever way you wish.          I haven't seen diagrams like

   3    this since Chemical Engineering 101, so it is a good

   4    refresher for me.

   5                          MR. GINSBERG:       So I think I will just

   6    briefly go through the background and the patent at

   7    issue, and then we will go back to the first term.

   8                          So if you could go to Slide 3 of our

   9    presentation, soda ash, which has the chemical name

  10    sodium carbonate, is a versatile raw material that has

  11    many applications.         It is used to lower melting point

  12    in glass.      It's used as an anti-caking agent and

  13    stabilizer in food products and as an acidity

  14    regulator in water softener, just to name a few.

  15                          Now, the most common natural source of

  16    soda ash is from mined trona.             Trona is an evaporative

  17    mineral, large deposits of which can be found in two

  18    locations in the world.           One is in Green River,

  19    Wyoming, and the other one is in the Ankara region of

  20    Turkey.     Now, trona ore can be drug out and brought to

  21    the surface for processing.            This is known as dry

  22    mining.     Or the ore can be dissolved underground and

  23    the solution brought to the surface for processing,

  24    and that's called and referred to as solution mining.

  25                          So solution mining involves injecting

                        LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 17 of 106 PageID #: 999
                                                                           17

   1    water or a water-based solution into a mine,

   2    dissolving the ore, creating a mine brine, and then

   3    pumping the mine brine to the surface and processing

   4    the mine brine.        And that is exactly what the asserted

   5    patent is directed to.          It is specifically to one

   6    method of processing a mine brine.

   7                          Now, the most widely practiced method

   8    of recovering soda ash is through the direct

   9    evaporative crystallization of sodium carbonate

  10    monohydrate.       We have in this slide a passage from an

  11    authoritative textbook on soda ash mining and

  12    manufacturing that was published way back in 1992.

  13    That is the Garrett book.

  14                          Crystallization refers to on the next

  15    slide the process by which dissolved molecules

  16    precipitate in a relatively pure crystalline state

  17    from a pregnant solution.            The remaining solution

  18    after crystallization is known as a mother liquor.                      So

  19    I give you that context because this is where the term

  20    "mother liquor" comes from.

  21                          Next slide.      Now, depending on

  22    processing conditions, sodium carbonate can

  23    crystallize in several different forms, including

  24    decahydrate, which means that it has ten water

  25    molecules; monohydrate, which means that it has one

                        LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 18 of 106 PageID #: 1000
                                                                           18

   1    molecule.      And sodium carbonate monohydrate crystals

   2    are a direct precursor to the commercially desirable

   3    dense soda ash commodity that is at issue in this

   4    case.     The patent claims a method of optimizing the

   5    recovery of sodium carbonate monohydrate crystals.

   6                          Turning to the '497 patent, so this

   7    patent was filed back in June of 2001.                 With term

   8    extension, it is set to expire on July 13, 2021, so in

   9    about nine months, before we get to trial.                  It

  10    identifies one inventor, David Smith, and it is

  11    entitled "Process for Preparing Soda Ash from Solution

  12    Mined Bicarbonate Brines."

  13                          The current invention, as set fourth

  14    throughout the specification -- you can see this on

  15    the next slide -- relates to a process for obtaining

  16    commercial-grade soda ash by direct processing to a

  17    monohydrate crystallizer.

  18                          Slide 11.      The '497 patent claims a

  19    seven-step process for recovering sodium carbonate

  20    monohydrate from a mine brine, and that includes an

  21    evaporation-stripping step, a neutralizing step, a

  22    monohydrate crystallization step, separating

  23    monohydrate crystals from their mother liquor,

  24    decahydrate crystallization step, separating

  25    decahydrate crystals from their mother liquor, and

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 19 of 106 PageID #: 1001
                                                                           19

   1    then finally, recycling decahydrate crystals back to

   2    the monohydrate crystallization step.                And this is, as

   3    you see in these slides that we have just gone

   4    through, Your Honor, this is from Figure 2 of the '497

   5    patent, with our annotations shown in red.

   6                          Now, each of the individual steps

   7    recited in Claim 1 was well known in the art and

   8    routinely used in various arrangements to process mine

   9    brine.

  10                          Next slide.       Here for the presentation

  11    we have a front page from the Copenhafer patent.                    That

  12    patent was filed back in February of 1994.                  It

  13    identifies three inventors, one of which is David

  14    Smith, who is the sole inventor on the '497 patent at

  15    issue.     And like the '497 patent, the Copenhafer

  16    patent is directed to a process for producing

  17    commercial-grade soda ash from a solution mine brine.

  18                          What we have on this next slide here

  19    is we have annotated Figure 2 from the Copenhafer

  20    patent in red, and it shows that each of the claimed

  21    steps that are recited in the '497 patent are

  22    disclosed in the prior-art Copenhafer patent.

  23                          Now, it is interesting that Genesis is

  24    opposing our order-of-steps requirement because, as

  25    set forth in our briefing, the order of steps is what

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 20 of 106 PageID #: 1002
                                                                           20

   1    the examiner indicated to be allowable subject matter,

   2    and the applicant agreed.            All that said, we think

   3    there is plenty of prior art that renders this patent

   4    invalid, including the Copenhafer patent, but it is

   5    interesting that Genesis is actually fighting us on

   6    the order of steps, because they all appear in the

   7    Copenhafer prior-art patent.

   8                          So there are several claims to be

   9    construed.       On Slide 24 we have the agreed-upon

  10    constructions for three of the terms.                And as

  11    Mr. Black correctly noted at the beginning of the

  12    presentation, Ciner has agreed to Genesis' proposal to

  13    apply the plain and ordinary meaning to the term "the

  14    recovered mine brine."

  15                          So now turning to the first term where

  16    the parties still have a dispute, that's the order-of-

  17    steps term that Mr. Black just went over.                  Ciner's

  18    proposed construction is that steps 1(a) to 1(g) must

  19    be performed sequentially.            That's how the claim is

  20    written.      That's how each of those process elements

  21    are described in the specification.                Genesis' response

  22    was that the steps 1(a) to 1(g) do not need to be

  23    performed sequentially.           That is contrary to the

  24    teachings of the specification and contrary to what

  25    Genesis told the Patent Office during prosecution.

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 21 of 106 PageID #: 1003
                                                                           21

   1                          Now, in its briefing Genesis cites to

   2    the Altiris case for the proposition that it is

   3    Ciner's burden to show that the steps must be

   4    performed in the ordinary written as a matter of logic

   5    or grammar or that the rest of the specification

   6    directly or implicitly requires such a narrow

   7    construction.        It is in the briefing.          It is under

   8    Slide 4.

   9                          Now, as an initial matter, we don't

  10    read the Altiris Federal Circuit decision as placing

  11    the burden on Ciner, but regardless, Ciner maintains

  12    that both the grammar and logic of the claim language

  13    as well as the teachings of the specification as a

  14    whole make clear that the recited steps must be

  15    performed sequentially.

  16                          Next slide.       Genesis' proposed

  17    construction recites that steps 1(a) to 1(g) do not

  18    need to be performed sequentially, but they concede

  19    that steps 1(a) to 1(c) must be performed in order.

  20    They concede that right on page 12 of their brief, and

  21    I believe Mr. Black conceded that in his presentation.

  22    He also put up a cake recipe to support their argument

  23    that some steps might require order; others not.                    With

  24    all due respect, this is not a recipe for making a

  25    cake, Your Honor.         This is a claimed invention

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 22 of 106 PageID #: 1004
                                                                             22

   1    directed to a very specific method of solution mining

   2    to recover sodium carbonate monohydrate.

   3                          Now, in its briefing Genesis also does

   4    not dispute that steps (f) and (g) must be performed

   5    in order.      So the only dispute is whether the first

   6    mother liquor from the mono crystallization step 1(c)

   7    can be fed directly to the deca crystallization step

   8    1(e) without an intervening separating step.                   And

   9    that's simply not supported by the specification, and

  10    it runs contrary to the language of the claim.

  11                          We have a couple of cites on this next

  12    slide, the Altiris decision and the Kaneka decision.

  13    We describe that in our briefing.               I will just move

  14    on.

  15                          So going through the steps of the

  16    claim, so we have the claim language confirming that

  17    the recited steps require order.

  18                          Step (a), the recovered mine brine is

  19    fed to an evaporation- stripping step from which a

  20    concentrated brine is formed.

  21                          Then we have step (b), a portion of

  22    the remaining sodium bicarbonate in the concentrated

  23    brine is then neutralized to form a crystallizable

  24    solution.

  25                          Step (c), the crystallizable solution

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 23 of 106 PageID #: 1005
                                                                           23

   1    is then fed to a monohydrate crystallization step to

   2    form a first mother liquor.

   3                          Step (d), sodium carbonate mono

   4    crystals are then separated from the first mother

   5    liquor.

   6                          Step (e), a portion of the resultant

   7    mother liquor is then fed to a decahydrate

   8    crystallizer to form a second mother liquor that

   9    contains decahydrate crystals.

  10                          Step (f), the decahydrate crystals are

  11    then separated from the second mother liquor.

  12                          And finally, the decahydrate crystals

  13    are then recycled back to the monohydrate

  14    crystallization step.

  15                          Clearly, a logical order is following

  16    and flowing through this claim.              Logic and grammar

  17    clearly dictates that order be applied to the

  18    construction of Steps (a) through (g).

  19                          On the next slide we focus just on

  20    steps (c) through (e), since Genesis does not dispute

  21    that (a) through (c) and (f) through (g) must be

  22    performed in order.          Now, the dispute concerns whether

  23    the mono crystal-containing mother liquor is first

  24    passed to a separating step before the resulting

  25    mother liquor is passed to a decahydrate

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 24 of 106 PageID #: 1006
                                                                           24

   1    crystallization step.           This is precisely the point

   2    Your Honor clued in on.           Now, the language of the

   3    claim and the teachings of the specification make

   4    clear that it is.         You have step (c) forms a slurry

   5    comprising both monohydrate crystals and a first

   6    mother liquor.        Step 1(d) takes the crystals out of

   7    the slurry, leaving behind the liquid they had been

   8    in.    And then step (e), the remaining liquid from step

   9    1(b) and not the monohydrate crystals are fed to a

  10    secondary crystallization step, the decahydrate

  11    crystallization step.

  12                          Next slide.       Now, I won't spend too

  13    much time on this because Mr. Black didn't go into it

  14    in his presentation, but in its briefing Genesis

  15    argued that the claims recite a continuous loop, in

  16    support of its position that the order of steps is not

  17    required, but this is of no moment.                As the

  18    specification makes clear, the recovered mine brine

  19    introduced to the process always goes through the

  20    steps in order.        And this makes logical sense because

  21    the sodium carbonate mono crystals that are separated

  22    out -- that is 262 on Figure 2 -- are the direct

  23    precursor to the commercial soda ash product that is

  24    the end result of the process.

  25                          Per Genesis' construction, you would

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 25 of 106 PageID #: 1007
                                                                           25

   1    be passing along already formed mono crystals to the

   2    second crystallizing step.            The alleged invention is

   3    what to do with the formed mono crystals after the

   4    mono crystallization steps.             The specification does

   5    not disclose and Claim 1 does not recite feeding the

   6    slurry with the monohydrate crystals and mother liquor

   7    from the monohydrate crystallization step to the

   8    decahydrate crystallizer without an intervening

   9    separating step, which I believe Mr. Black conceded.

  10                          The next few slides, we have passages

  11    from the specification that supports Ciner's

  12    construction.        Column 5, lines 7 to 9 is up on the

  13    screen and a portion of Figure 2.               The specification

  14    confirms that all of the monohydrate crystal-

  15    containing mother liquor formed in step (c) goes to

  16    the separating step before any of the resulting mother

  17    liquor goes on to the step (d) decahydrate

  18    crystallization step.

  19                          Next slide.       And here is the passage

  20    demonstrating that the sodium monohydrate crystals,

  21    262, are separated from the first mother liquor before

  22    any of the resultant mother liquor 261 goes to the

  23    decahydrate crystallizer.

  24                          Next slide.       Here is another passage

  25    confirming that the feed stream from the monohydrate

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 26 of 106 PageID #: 1008
                                                                           26

   1    crystallizing step (c) is first fed to a separating

   2    step (d) before any of the resultant mother liquor is

   3    fed to a decahydrate crystallization step.

   4                          So as set forth in its briefing,

   5    Ciner's construction is also supported by the

   6    prosecution history, as the examiner relied on the

   7    order of steps in allowing the claims, and the

   8    applicant agreed.         And this is discussed at the joint

   9    claim construction brief on page 20, which includes

  10    citations to the prosecution history that can be found

  11    attached to the joint claim construction chart, which

  12    is Docket Entry 55 at Exhibits C and D.

  13                          Now, next slide.        Genesis' argument

  14    that Ciner's proposed construction precludes use of

  15    the suitable for deca feed recited in step (c) in the

  16    deca step (e) is simply incorrect.               Without separation

  17    you would be sending already formed monohydrate

  18    crystals, the recovery of which, as I noted, is a goal

  19    of the claimed invention, to a second crystallization

  20    step.     This is not what is disclosed or claimed in the

  21    '497 patent.       In its briefing and on Slide 11 of its

  22    presentation Genesis resorts to doctoring Figure 2, to

  23    draw a line from the mono crystallizer step 1(c) to

  24    the decahydrate crystallizer step 1(e), and argued

  25    that the --

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 27 of 106 PageID #: 1009
                                                                           27

   1                          THE COURT:      Let me just stop you for a

   2    second, though.        So I think what I hear Mr. Black

   3    saying today is that he is skipping a centrifuge, but

   4    no centrifuge is required.            If that green line, for

   5    example, included some sort of a separation step, then

   6    what would the dispute here be?              What would your

   7    dispute be with that?

   8                          MR. GINSBERG:       I am not entirely clear

   9    what Mr. Black is saying by that, because that to me

  10    confirms that he is conceding that there is a separate

  11    intervening separating step between the monohydrate

  12    crystallizing step and the decahydrate crystallizing

  13    step, whether it is done by a centrifuge or there is

  14    another separating mechanism for doing that.

  15                          THE COURT:      Well, he is saying the

  16    separating mechanism is just the simple fact that

  17    there are portions of the monohydrate crystallizer

  18    that have no crystals in it and you can just draw a

  19    feed line off of that portion.

  20                          MR. GINSBERG:       But that feed line that

  21    he is drawing, that is not disclosed anywhere in the

  22    specification, Your Honor.            There is nowhere that that

  23    is disclosed.        That line, that green line doesn't

  24    appear in Figure 2.          Genesis drew that in, and it is

  25    just simply attorney argument here.                And, in fact, in

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 28 of 106 PageID #: 1010
                                                                           28

   1    the passage that it cites in support of its improper

   2    line-drawing, which is at Column 9, line 64 of the

   3    patent to Column 10, line 1, that actually is directed

   4    to an unclaimed embodiment depicted in Figure 1.                    And

   5    if you look at Figure 1 and the embodiment that is

   6    described, it doesn't even include a decahydrate

   7    crystallizer step.          We made this point in the

   8    briefing.

   9                          And here on the next slide we point to

  10    as Figure 1, it does not contain a decahydrate

  11    crystallizer, and therefore, it does not perform claim

  12    step 1(e).       And therefore, that passage that they cite

  13    is irrelevant to the source of the decahydrate feed

  14    brine.     In fact, in the very next passage of the

  15    specification upon which Genesis relies, it teaches

  16    recycling the monohydrate mother liquor back to the

  17    monohydrate crystallizer, not to a decahydrate

  18    crystallizer.        That is at Column 10, lines 1 through

  19    5.

  20                          Again, Claim 1 does not recite sending

  21    a monohydrate crystal-containing mother liquor to a

  22    second crystallizing step prior to any separation of

  23    the already formed monohydrate crystals, and Genesis'

  24    improper annotation of Figure 2 does not change this

  25    fact.

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 29 of 106 PageID #: 1011
                                                                           29

   1                          Now, on Slide 6 of Genesis'

   2    presentation it asserts that only three steps are

   3    explicitly called out as steps.              While it remains

   4    unclear what point Genesis is making with such an

   5    assertion, there can be no legitimate dispute that the

   6    recited steps (a) through (g) in method Claim 1 are

   7    indeed steps.        And tellingly, Genesis refers to them

   8    as steps throughout its briefing.

   9                          Moving on to the next slide.             Now,

  10    there is a problem -- and this is dove-tailing into

  11    the indefiniteness issue -- with the wording of Claim

  12    1, as it recites the formation of two "a" first mother

  13    liquors.      The first "a mother liquor" is formed during

  14    the monohydrate crystallizing step (c), and the second

  15    "a first mother liquor" is formed after the

  16    monohydrate crystals are separated from the first

  17    mother liquor in step (d).

  18                          Genesis argues, if we turn to the next

  19    slide, that the first mother liquor of step 1(e) is

  20    "agnostic as to whether its feed comes from the

  21    monohydrate crystallizer or the separation process."

  22    It also states that the "first mother liquor can be

  23    fed to element 1(e) directly from element 1(c)...,

  24    element 1(d)..., or both."            Now, if Genesis' position

  25    is accepted, Claim 1 would be rendered indefinite.

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 30 of 106 PageID #: 1012
                                                                           30

   1                          And just to put this into context, I

   2    just have a few slides here how this indefiniteness

   3    problem arose, which confirms that the order of steps

   4    was critical to what the applicant was seeking, was

   5    discussed in the specification, and how the examiner

   6    believed the claims to be allowable.

   7                          The claim as originally drafted

   8    distinguished between the first mother liquor formed

   9    in step 1(c) and the first mother liquor formed in

  10    step 1(d) by using the language "substantially

  11    crystal-free first mother liquor" to modify the mother

  12    liquor formed as a result of the separating step 1(d).

  13    As noted, it is further confirmed that the applicant

  14    understood his invention to require that the

  15    monohydrate crystals in the mother liquor formed in

  16    step (c) are separated out before the resultant mother

  17    liquor is passed along to the decahydrate

  18    crystallization step.

  19                          Now, during prosecution the examiner

  20    rejected that claim on 112 grounds, finding

  21    "substantially crystal-free" indefinite.                 He wasn't

  22    certain what "substantially crystal-free" meant.                    So

  23    in response -- next slide -- the applicant simply

  24    deleted the phrase "substantially crystal-free."

  25                          Now, turning to the next slide, the

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 31 of 106 PageID #: 1013
                                                                           31

   1    only reasonable way for this second "a first mother

   2    liquor" term to be understood by a person of ordinary

   3    skill in the art would be if the steps of the claim

   4    were required to be performed in order.                 Then the

   5    mother liquor of step (e) would be understood to be

   6    the first mother liquor that has been subjected to the

   7    separating step (d) and had its monohydrate crystals

   8    removed therefrom.          Otherwise, the claim is

   9    indefinite.

  10                          So Ciner's position regarding why the

  11    claim would be indefinite is further addressed in

  12    connection with "the first mother liquor" term.                    So I

  13    think Mr. Black has agreed that we can proceed with

  14    just some further explanation on the indefiniteness

  15    position.      And since it is Ciner's burden of proof to

  16    demonstrate indefiniteness, I would just continue on,

  17    unless Your Honor has any questions.

  18                          THE COURT:      No.     Please proceed.

  19                          MR. GINSBERG:         So if we can turn to

  20    Slide 96 of the presentation.               So as we were

  21    discussing, "first mother liquor."               That term appears

  22    in step 1(c) and 1(d), "a first mother liquor,"

  23    recited in both (c) and (d).

  24                          Now, step (e) calls for feeding at

  25    least a portion of the first mother liquor.                  Which "a

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 32 of 106 PageID #: 1014
                                                                           32

   1    first mother liquor" is that?             If you were to accept

   2    Genesis' proposed construction, it can be either the

   3    "a first mother liquor" of (c) or "a first mother

   4    liquor" of step (d).          That renders the claim

   5    indefinite.

   6                          Slide 100.      There is an antecedent

   7    basis defect in the claim, and Genesis' own positions

   8    highlight the indefiniteness problem.

   9                          On the next slide we have a couple of

  10    cases:     One from the Nautilus Supreme Court decision,

  11    another from the Haliburton case.               A claim is invalid

  12    as indefinite "if a term does not have proper

  13    antecedent basis where such basis is not otherwise

  14    present by implication or the meaning is not

  15    reasonably ascertainable."            Exactly the situation that

  16    we have here.

  17                          Claim 1 uses the term "a first mother

  18    liquor" in two different ways.              Step 1(c) refers to

  19    forming a slurry comprising sodium carbonate

  20    monohydrate crystals and a first mother liquor.                    That

  21    is the 1(c) first mother liquor.              Step 1(d) recites

  22    separating the sodium carbonate monohydrate crystals

  23    from the first mother liquor to form "a first mother

  24    liquor."      That is the 1(d) first mother liquor.

  25                          Step 1(e) describes feeding at least a

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 33 of 106 PageID #: 1015
                                                                           33

   1    portion of the first mother liquor to a sodium

   2    decahydrate crystallization step.               Step 1(e) is

   3    unclear because the first mother liquor could refer to

   4    the 1(c) first mother liquor, the 1(d) first mother

   5    liquor, the 1(c) first mother liquor and the 1(d)

   6    first mother liquor.

   7                          Similarly, Claims 8 and 9 use the same

   8    confusing "the first mother liquor" language with no

   9    indication as to which first mother liquor is being

  10    referred back to.

  11                          So the question at issue is whether

  12    the claims inform a person of ordinary skill in the

  13    art with reasonable certainty whether the first mother

  14    liquor of step 1(e) and Claims 8 and 9 refers to the

  15    1(c) first mother liquor or the 1(d) first mother

  16    liquor.      Per Genesis, it refers to either or both.

  17    That interpretation renders the use of "the first

  18    mother liquor" indefinite as a matter of law.

  19                          And we included in our briefing a

  20    couple of cites that support that where in similar

  21    situations courts have identified claims as

  22    indefinite.       This is from the Sensor case on this

  23    slide.     "Claim 11 does not supply the antecedent basis

  24    for 'the material' because claim 11 mentions 'a

  25    material' twice....Therefore, it is ambiguous whether

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 34 of 106 PageID #: 1016
                                                                           34

   1    the claim term 'the material' refers to 'a first layer

   2    composed of a material,' or a 'second layer composed

   3    of a material,' or both."            Precisely the situation

   4    that we have here.

   5                          We have another citation here to the

   6    Implicit case.        Same indication was applied from the

   7    Court, finding -- indicating its belief that the lack

   8    of antecedent basis rendered the claim unclear.

   9                          The Manual of Patent Examining

  10    Procedure explains that -- gives an example here of

  11    precisely the same of type of indefiniteness issue

  12    that we have in the '497 patent.              "If two different

  13    levers are recited earlier in the claim, the

  14    recitation of 'said lever' in the same or subsequent

  15    claim would be unclear where it is uncertain which of

  16    the two levers was intended."

  17                          Now, next slide.        Despite Genesis'

  18    argument to the contrary, the specification confirms

  19    that the 1(c) first mother liquor is different than

  20    the 1(d) first mother liquor.             Here are the portions

  21    of the specification talking about Example 2 that

  22    teaches that the 1(b) first mother liquor has a

  23    different composition than the 1(c) first mother

  24    liquor(d).       The 1(d) first mother liquor contains some

  25    wash water from washing sodium carbonate monohydrate

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 35 of 106 PageID #: 1017
                                                                           35

   1    crystals, and the addition of this wash water and

   2    associated impurities are not present in the 1(c)

   3    first mother liquor.          They are two different a first

   4    mother liquors.

   5                          So next slide.        If the Court adopts

   6    Ciner's proposed construction on order of steps, the

   7    first mother liquor in step 1(e) would be understood

   8    to refer to the first mother liquor that has been

   9    separated from the monohydrate crystals in step 1(d).

  10    If steps 1(c) to 1(e) are not required to be performed

  11    in order, as Genesis proposes, Claim 1 is indefinite.

  12    Certainly that's a result that Ciner would be more

  13    than happy for Your Honor to adopt, and if that's Your

  14    Honor's position, then we will take it.

  15                          Now, Claims 8 and 9 are indefinite

  16    under either construction.            They can't be cured even

  17    if Ciner's construction is adopted because there is

  18    absolutely no indication, no flow in Claims 8 and 9 to

  19    give a person of ordinary skill in the art any

  20    information as to which "the first mother liquor" is

  21    being recited.        So those claims should be found

  22    indefinite regardless.

  23                          THE COURT:      Well, let me ask you,

  24    because most of your argument is this conditional

  25    argument where if I don't agree with you about the

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 36 of 106 PageID #: 1018
                                                                           36

   1    order of steps, that it is indefinite.                 And what I

   2    didn't see in your brief is an explanation about why 8

   3    and 9 but not 1(e) would be indefinite.                 I see one

   4    conclusory sentence on page 66.              You say, "Under any

   5    construction, Claims 8 and 9 are invalid as

   6    indefinite. . . ."          But I don't see any explanation as

   7    to why that would be.

   8                          MR. GINSBERG:       Understood, Your Honor.

   9    And the explanation is as follows.               So if Your Honor

  10    adopts Ciner's construction on order of steps, (c)

  11    comes before (d), (d) comes before (e).                 And that way,

  12    a person of skill in the art would know that the first

  13    mother liquor comes from step (e).               The first mother

  14    liquor recited in step (e) comes from step (e).                    That

  15    is -- and I will just repeat it just because my audio

  16    apparently went out.

  17                          So to answer your question, Your

  18    Honor, the difference between Claims 8 and 9

  19    indefiniteness issue and the indefiniteness issue in

  20    Claim 1 is as follows:           If the order-of-steps position

  21    that Ciner is advancing is adopted by Your Honor, a

  22    person of skill in the art would clearly understand

  23    that the first mother liquor being referred to in step

  24    (e) comes from after the separating step 1(d), when

  25    the monohydrate crystals are removed.                That would

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 37 of 106 PageID #: 1019
                                                                           37

   1    follow logically from the grammar and logic of the

   2    claims as construed.

   3                          For Claims 8 and 9, there is no

   4    indication -- since there is no order of steps recited

   5    in those claims, just reading those claims, it is

   6    entirely unclear which "the first mother liquor" is

   7    being referred to.          It could be the first mother

   8    liquor formed in 1(c) or 1(d), and that wouldn't be

   9    cured even if Your Honor adopts the order-of-steps

  10    proposal advanced by Ciner.

  11                          Did that answer your question?

  12                          THE COURT:      Not really.       And I guess

  13    why I am asking is this:            Step 1(c) talks about a

  14    slurry that contains the first mother liquor and

  15    crystals.      And if Claims 8 and 9 are referring to just

  16    the mother liquor portion of that slurry, wouldn't the

  17    answer about what the sodium chloride and sodium

  18    sulfate levels are in Claim 8 or the sodium sulfate

  19    and sodium chloride levels are in Claim 9, wouldn't it

  20    be exactly the same if you measured it in 1(c) or

  21    1(d)?

  22                          I mean, I am not a person of ordinary

  23    skill in the art, but your argument would be a lot

  24    better if you had a separation or something from

  25    someone saying that those would be different.

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 38 of 106 PageID #: 1020
                                                                           38

   1                          MR. GINSBERG:       We think, Your Honor --

   2    and I understand that, Your Honor.               And we think that

   3    the language of the claim, you know, is clear without

   4    an expert declaration on this point.                And this refers

   5    back to, if you can put back up Slide 114.                  As the

   6    specification makes clear -- and this is why we

   7    believe we do not need a declaration, because the

   8    specification to us unequivocally demonstrates that

   9    the composition of the first mother liquor in step

  10    1(c) is different than the composition of the first

  11    mother liquor in step 1(d).

  12                          THE COURT:      I can understand that a

  13    slurry is different in 1(c) and 1(d), but a slurry is

  14    just two components that are physically separated in

  15    1(d); right?       So I guess I am trying to understand.

  16                          If you had somebody that was a

  17    scientist that was telling me that once you separate

  18    out the crystals in 1(d), that you are going to get a

  19    mother liquor with different sodium chloride and

  20    sodium sulfate content, I would be a little suspicious

  21    of that person's opinion, but at least I would have

  22    some evidence in the record.

  23                          MR. GINSBERG:       I understand, Your

  24    Honor.     I guess the problem that we are having is that

  25    the wash water can affect the composition, and what

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 39 of 106 PageID #: 1021
                                                                           39

   1    you are left with is your having to test both two "a"

   2    first mother liquors because the patent isn't giving

   3    you guidance which first mother liquor is being

   4    referred to.

   5                          THE COURT:      Okay.     That's fair.

   6                          MR. GINSBERG:       So unless Your Honor

   7    has any other questions, you know, for all those

   8    foregoing reasons, you know, based on the

   9    specification, the claim language, the prosecution

  10    history, Ciner maintains that the claims unequivocally

  11    do require an order of steps, and if the Court

  12    disagrees, then Ciner maintains that the claim should

  13    be found indefinite because of the first mother liquor

  14    antecedent basis issue effect that I identified.

  15                          With that, I will turn it back over to

  16    Mr. Black.

  17                          THE COURT:      I think, Mr. Black, you

  18    might be on mute.

  19                          MR. BLACK:      Can you hear me?

  20                          THE COURT:      Yes.

  21                          MR. GINSBERG:       I can't believe he did

  22    that.

  23                          MR. BLACK:      I didn't actually do it.

  24    I just wasn't speaking because I was struggling to get

  25    the PowerPoint up.

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 40 of 106 PageID #: 1022
                                                                           40

   1                          THE COURT:      Okay.     Let the record

   2    reflect your lips were moving, Mr. Black.                  Go ahead.

   3                          MR. BLACK:      Okay.     All right.      So I

   4    want to be clear about the issue about 1(c), 1(d) and

   5    1(e).     You, of course, are correct, Your Honor, that

   6    when you have a slurry, that has to be separated out,

   7    and that's what 1(d) is referring to.                That's the step

   8    which creates the mono crystals, which are then dried

   9    to get the final product.            But the mother liquor is

  10    created in the crystallizer.

  11                          And this is a picture of a

  12    crystallizer.        And what it shows is that there is a

  13    zone behind the baffle, which is described in the

  14    patent, which is quiescent, where you can isolate the

  15    mother liquor.        At the bottom, if you took the

  16    contents of the bottom, you are going to get a slurry,

  17    which is siphoned off where it says "product," and

  18    that has to be separated if you want to use the mother

  19    liquor from that embodiment.             But you also have mother

  20    liquor that is available at the top of the

  21    crystallizer, and if that's sufficient to feed the

  22    decahydrate crystallizer, that certainly meets element

  23    1(c)'s requirement.

  24                          What we are concerned about is a

  25    construction which would give them a leg up on the

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 41 of 106 PageID #: 1023
                                                                           41

   1    jury to argue that the mother liquor, once it is

   2    created in the mono crystallizer, must first be

   3    separated from the slurry, and only the separated

   4    mother liquor from the slurry can be used to feed the

   5    deca crystallizer.          That's not what the claim says.

   6    The claim says in 1(c) you create the mother liquor,

   7    and then it says a mother liquor has to be fed to the

   8    deca crystallizer.

   9                          So to the extent their construction is

  10    meant to limit us, it is incorrect, and it is

  11    inconsistent with the specification as well, which

  12    does describe the possibility of using the mother

  13    liquor from behind the baffle in the crystallizer.

  14                          With respect to indefiniteness, we

  15    agree completely, Your Honor.             There is a process

  16    problem.      I don't mean a chemical process.              There is a

  17    legal process problem, which is that the standard is

  18    that one of skill in the art would not understand the

  19    metes and bounds of the claim.              And we don't have a

  20    declaration.       I expect we will have a disagreement

  21    among the experts if we do see one.                But this isn't a

  22    case where the claim is so drafted in a way which

  23    makes it utterly incomprehensible and there is no

  24    antecedent basis.         In order to understand whether the

  25    claim would instruct one of skill in the art on its

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 42 of 106 PageID #: 1024
                                                                           42

   1    metes and bounds, you have to understand what "mother

   2    liquor" means to one of skill in the art and the point

   3    Your Honor was on to, which is if the first mother

   4    liquor is formed in the crystallizer, then why can't

   5    that be the same mother liquor.              It is in some cases

   6    alone in the crystallizer.            In some cases it is in the

   7    slurry.      In other cases it is separated.             And that is

   8    something we would need experts for.                So the

   9    indefiniteness issue is at the minimum premature.

  10                          MR. GINSBERG:       Your Honor, can I just

  11    have -- I am sorry, Mr. Black.              Were you finished?

  12                          MR. BLACK:      Yes, one more thing.          The

  13    patent -- the other thing, the patent describes the

  14    use of the mother liquor, the mono mother liquor in

  15    many different places.           It can be sent to the

  16    centrifuge.       It can be purged.         It can be recycled to

  17    mono.     It can be drawn out from the slurry.               It can be

  18    sent.     It can be used for a lot of different things.

  19                          The sense in which the patent used the

  20    mother liquor, the first mother liquor, is it is the

  21    mother liquor created in the crystallization step, and

  22    there are two crystallization steps, so there are two

  23    different mother liquors.            The definition of a mother

  24    liquor:      "Liquid remaining after the chief

  25    constituent, as a precipitate, has been separated

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 43 of 106 PageID #: 1025
                                                                           43

   1    out."     So that's it.

   2                          The liquid that you get in the mono

   3    crystallizer is the first mother liquor, and the

   4    liquor that you get in the deca crystallizer is the

   5    second mother liquor.           And the claim makes perfect

   6    sense when you look at it that way.                Now, those mother

   7    liquors might be subject to further processing,

   8    separation, whatever.           But they are created in the

   9    crystallization process and only in the

  10    crystallization process.            That's the sense in which

  11    the claim was drafted.           That's what it means.          And at

  12    the minimum, we should have experts before the Court

  13    makes any ruling with respect to indefiniteness.

  14                          That's all I have, Your Honor, unless

  15    you have some further questions.

  16                          THE COURT:      I don't have any further

  17    questions.       I think we did have a request to be heard

  18    briefly.      Mr. Ginsberg, you can go ahead.              I will let

  19    Mr. Black talk last, though, if he has a response to

  20    what you have to say.

  21                          MR. GINSBERG:       Thank you, Your Honor.

  22    The first point that I will make is Mr. Black doesn't

  23    engage in the fact that step 1(d) requires the

  24    formation of a first mother liquor, distinguishing

  25    between the first mother liquor that is formed in

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 44 of 106 PageID #: 1026
                                                                             44

   1    1(c).

   2                          Mr. Black in his rebuttal also spent a

   3    lot of time on this Slide 35 from this 2019

   4    publication.       As an initial matter, Your Honor,

   5    Mr. Black -- and correct me if I am wrong -- this

   6    figure appeared nowhere in their claim construction

   7    briefing.      The first time that we saw it was when we

   8    received their presentation on Friday.                 But that

   9    figure from 2019 doesn't change the complete lack of

  10    disclosure of any of the mother liquor going from the

  11    monohydrate crystallization step to the decahydrate

  12    crystallization step without any separation.                   And

  13    instead of referring to the specification, Mr. Black

  14    relies on this 2019 publication.

  15                          What was actually cited in Genesis'

  16    briefing, the citation of Column 9, line 64 to Column

  17    10, line 1, that was referring to the Figure 1

  18    embodiment, which doesn't have a decahydrate

  19    crystallization step.           So what happened, you know, 19

  20    years later, this figure that they are now putting

  21    into their slide presentation is of no moment, and it

  22    is irrelevant to what is taught by the specification

  23    of the patent at issue.

  24                          THE COURT:      Thank you, Mr. Black.

  25                          MR. BLACK:      Yes, Your Honor.         We

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 45 of 106 PageID #: 1027
                                                                           45

   1    provided a picture of a standard crystallization

   2    process.      There is nothing magical about this from

   3    2019.     It is a demonstrative to show the Court a point

   4    which Your Honor had already intuited, which is that

   5    there is mother liquor at the top of the crystallizer.

   6    That's the sole purpose of it.

   7                          With respect to the patent itself, it

   8    says that the mono crystallizer 150, which is the same

   9    mono crystallizer used in the second embodiment; "It

  10    is understood that sodium carbonate monohydrate mother

  11    liquor may also be removed from a quiescent,

  12    relatively crystal-free zone in a sodium carbonate

  13    monohydrate crystallizer. . . ."              That shows that the

  14    monohydrate crystallizer creates its own mother

  15    liquor, which can be siphoned off for different uses.

  16                          Now, the argument he is making is a

  17    written description or support issue about whether or

  18    not our claim is supported.             But the idea that you

  19    must perform a separation process in some sort of

  20    evaporator or formal separator before you can obtain

  21    what the patent considers to be mono mother liquor is

  22    flatly contradicted by Column 9, line 53 through line

  23    67.     It is just wrong.

  24                          And what they are trying to do here is

  25    they are trying to conflate the separation process,

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 46 of 106 PageID #: 1028
                                                                           46

   1    which is necessary to isolate the crystals and get the

   2    final product, which is a requirement element of the

   3    claim, with the requirement that you isolate in some

   4    way mother liquor to be sent to the deca process.

   5                          THE COURT:      It does seem curious to

   6    me -- and since I didn't ask this of Mr. Ginsberg, I

   7    will give you each a chance to say something when

   8    going through this -- that no one asked me to construe

   9    the separating step, because it does seem to me that

  10    that is actually where the disagreement lies, if, in

  11    fact, there is a disagreement.              So, Mr. Ginsberg, any

  12    comments about that?

  13                          MR. GINSBERG:       That was actually, Your

  14    Honor, one of the agreed-to terms.               So I am pulling it

  15    up right now.        One second.      I apologize.

  16                          MR. BLACK:      Yes, we agreed to the

  17    separation step and what "separation" means in 1(d).

  18    If you have the slurry and you want to create the

  19    crystals, you have to separate it, and we eventually

  20    agreed on a definition.

  21                          But the mother liquor which is created

  22    in 1(c) that is sitting at the top of the tank we

  23    contend is one option available to feed the deca

  24    crystallizer.

  25                          MR. GINSBERG:       And, Your Honor, if I

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 47 of 106 PageID #: 1029
                                                                           47

   1    may, and that agreed-upon construction actually

   2    supports Ciner's position here; that the agreed-to

   3    term was separating out the sodium carbonate

   4    monohydrate crystals that are suspended in the first

   5    mother liquor.

   6                          MR. BLACK:      That's right, because in

   7    that step, which is directed to isolating the crystals

   8    for the final product, which is required by the claim

   9    and we will prove exists, in that step you need to do

  10    that.     But you don't need to have a special separation

  11    process, a special separator, a required intermediate

  12    step to just draw off mother liquor that has been

  13    created in the mono crystallizer.               If it has the

  14    characteristics sufficient to feed the deca

  15    crystallizer, it meets the requirements of the claim.

  16    And it is described in the patent.

  17                          So that's the issue, Your Honor.

  18                          THE COURT:      Yes.    Mr. Ginsberg, I will

  19    let you have one more chance, since Mr. Black took

  20    another opportunity.

  21                          MR. GINSBERG:       Thank you, Your Honor.

  22    The claims are clear.           Mr. Black keeps saying you

  23    don't need the separating step; you can go right from

  24    (c) to (e).       But there is a separating step

  25    indisputably recited in the claims, which Mr. Black is

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 48 of 106 PageID #: 1030
                                                                           48

   1    saying we should just read out.

   2                          MR. BLACK:      I never said that.

   3                          MR. GINSBERG:       And that's a problem.

   4                          THE COURT:      Mr. Ginsberg, what do you

   5    make of Column 9, lines 18 to 27 that talks about

   6    other separation apparatuses such as, and then it

   7    refers to filters and settling tanks?                Does that have

   8    any bearing on what I am being asked to decide here?

   9                          MR. GINSBERG:       In our opinion, Your

  10    Honor, it does not.          You know, again, in the passage

  11    that you just cited it is referring to the Figure 1

  12    embodiment, which does not include a decahydrate

  13    crystallizer.        And, you know, filtering, you know,

  14    this is something that was also briefed.                 You know,

  15    optionally, filtering a stream to remove insolubles is

  16    irrelevant to the construction of the terms at issue.

  17    You know, whether or not some liquid is diverted to

  18    another process is not really germane to the issue

  19    that we are trying to decide here.

  20                          There is no question that there is a

  21    separate separating step, and that follows the step

  22    1(c) monohydrate crystallizing step.                You are taking

  23    out the crystals that are formed in the monohydrate

  24    crystals.      You are separating them out before you take

  25    the resultant mother liquor and feed it into the

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 49 of 106 PageID #: 1031
                                                                           49

   1    decahydrate crystallizer.

   2                          THE COURT:      All right.       I think I have

   3    heard enough about this dispute.              Let's go on to the

   4    next term.

   5                          MR. BLACK:      Thank you, Your Honor.

   6    The next term is the evaporation-stripping.                  Okay; an

   7    evaporation-stripping step.             Now, we really have two

   8    issues here.       Ciner's construction is that it is a

   9    step including an evaporator and a stripper, which are

  10    process elements, and they are converting evaporation

  11    and stripping into specific things, an evaporator and

  12    a stripper.       And we are going to talk a little bit

  13    about why that is wrong just as a matter of

  14    construction.        That's not the way you should interpret

  15    the language itself.          Evaporation is a process.            It

  16    can be done in an evaporator, but it can also be done

  17    in a stripper and combined units and other things.

  18    And it would just be wrong and narrowing to limit the

  19    claim to these specific process units.

  20                          The other question is really what does

  21    the dash between evaporation and stripping mean.                    Does

  22    it mean "and" or does it mean "and/or"?                 And let me

  23    start with that part.

  24                          So the one place where we have

  25    evaporation and stripping together in the

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 50 of 106 PageID #: 1032
                                                                           50

   1    specification is right in the summary of the

   2    invention.       And it says, "By evaporating and/or

   3    stripping such a mine brine to concentrate sodium

   4    values in the mine brine and convert at least a

   5    portion of the remaining sodium bicarbonate therein to

   6    sodium carbonate to form a concentrated brine."                    And

   7    we see that same language in the claim:                 "Feeding the

   8    recovered mine brine to an evaporation-stripping step

   9    to," and then the language is almost verbatim what is

  10    in the summary of the invention.

  11                          So in interpreting evaporation-

  12    stripping step, we believe that the proper way to look

  13    at it is evaporation and/or stripping.                 Now, we aren't

  14    reading anything out of the claim because you have got

  15    to do these two elements which are part of the claim

  16    in order to infringe.           You have to concentrate the

  17    sodium content and you have to convert at least a

  18    portion of the sodium bicarbonate to sodium carbonate

  19    to form a concentrated brine.             Those two things have

  20    to be done.       They have to be done by evaporation

  21    and/or stripping.         And once that is done, you can move

  22    on to the next step of the process.

  23                          The patent has a lot of disclosure on

  24    this issue.       It talks about a stripper that can

  25    perform both limitations.            You can do flashing, which

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 51 of 106 PageID #: 1033
                                                                           51

   1    is evaporation in the stripper, and of course, you can

   2    do stripping, which converts the sodium bicarbonate to

   3    sodium carbonate, and that is shown here on Slide 24.

   4                          The evaporator obviously can

   5    concentrate sodium content through evaporation, and it

   6    also can convert.         By running it hotter than

   7    necessary, you can strip out sodium bicarbonate.

   8                          So the patent shows how you can do

   9    both functions in a stripper or an evaporator.                   It

  10    also talks about a combined concentrator-stripper here

  11    on Slide 25.       So there is a mixing and matching of

  12    different ways to do this in the art, but the point is

  13    at the end of the day you have got to meet the two

  14    limitations of the claim, to concentrate sodium

  15    content and to convert at least a portion.

  16                          THE COURT:      Can I ask you, Mr. Black,

  17    can you do these two things without evaporation?                      I

  18    know you said you can do it without an evaporator, but

  19    can you do it without evaporation?               Because my concern

  20    is -- and maybe you can straighten me out -- you asked

  21    for a construction that says evaporation and/or

  22    stripping, which suggests that you don't even need

  23    evaporation.       And I guess the question I have for you

  24    is how can you concentrate something without

  25    evaporation.

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 52 of 106 PageID #: 1034
                                                                           52

   1                          MR. BLACK:      I think as a technical

   2    matter, Your Honor, you may be right.                But as a claim

   3    construction matter, their construction should not be

   4    accepted.      I think it likely that there will be

   5    evaporation in this case, Your Honor.                I don't want to

   6    go into what is in the system because my client is on

   7    the line.

   8                          THE COURT:      What about a construction,

   9    you know, something like evaporation, you know, plus

  10    or minus stripping?          I throw it out there because your

  11    examples of how this could all be done in a stripper

  12    are examples that show that evaporation is occurring

  13    in a stripper.        So I am sort of confused as to how I

  14    could say that you don't need to have evaporation.

  15                          MR. BLACK:      Well, what we need, Your

  16    Honor, is to concentrate the sodium content, and that

  17    is most commonly going to be done with evaporation of

  18    some sort.       You are correct.        But we are just

  19    construing the words, and that is probably what our

  20    proof will be.        But we have got to construe the

  21    claims, and they ask for a construction that turned

  22    this method claim with a step into two specific

  23    process units, which is not supported by the claim.

  24    And we think that first should be rejected.

  25                          And then the question is

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 53 of 106 PageID #: 1035
                                                                           53

   1    evaporation-stripping, we don't think we should be

   2    limited if we can meet the requirements of the claim

   3    element here given the summary of invention, where it

   4    says evaporation and/or stripping.               They contemplated

   5    the possibility that it would all be done with

   6    stripping.       There is in evaporation involved in

   7    stripping is the issue.

   8                          THE COURT:      Well, that's why I am

   9    confused.      So you agree, though, that both of these

  10    functions have to be performed to meet the limitation

  11    of the claim:        Concentrate the sodium content; convert

  12    at least a portion of the sodium bicarbonate to sodium

  13    carbonate.       Both of those things have to be done.

  14                          MR. BLACK:      Yes.    They need to be done

  15    by a combination of evaporation, stripping or both,

  16    and that's what the summary of the invention says.

  17                          What we are particularly sensitive to

  18    is their getting a construction that says you must

  19    have an evaporator and a stripper or you must have a

  20    separate evaporation and stripping step, because a

  21    stripper involves the application of steam and it is

  22    going to involve some evaporation.               We don't want them

  23    to put that in front of a jury and confuse the jury.

  24    So what we need is a construction that is really

  25    supported by the summary of the invention here, which

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 54 of 106 PageID #: 1036
                                                                           54

   1    says evaporation and/or stripping, which it explicitly

   2    says is capable of doing both of these things.

   3                          THE COURT:      Okay.     And I don't know

   4    much about a stripping column, but you are not going

   5    to be arguing -- what you are telling me right now is

   6    you are not going to be arguing to the jury that you

   7    don't need any evaporation.

   8                          MR. BLACK:      We might, Your Honor.           We

   9    don't have full -- we don't have all the evidence yet

  10    on their system.         But this is a claim construct, so

  11    I'm not sure what we are going to be arguing at the

  12    end of the day.        But we will meet "to concentrate

  13    sodium content" and we will meet "convert at least a

  14    portion of."       The summary of the invention says that

  15    it is evaporation and/or stripping.                It clearly

  16    contemplated being able to meet those elements without

  17    doing evaporation at least in an evaporator.

  18                          THE COURT:      Okay.

  19                          MR. BLACK:      So those are really the

  20    two issues, and I don't think I have anything to add,

  21    Your Honor.

  22                          THE COURT:      Okay.     Let's hear from the

  23    other side, unless you were going to keep on this

  24    term, or were you going to go to the next term?

  25                          MR. BLACK:      No.     I think we are good,

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 55 of 106 PageID #: 1037
                                                                           55

   1    Your Honor.       I think it is time for Mr. Ginsberg's

   2    turn.

   3                          THE COURT:      Okay.

   4                          MR. GINSBERG:       Thank you.        So if we

   5    could just pull up our presentation, Slide 61.                   Okay.

   6                          So here we have both sides'

   7    construction.        Ciner's proposed construction is "a

   8    step including an evaporator and a stripper."

   9    Genesis' construction is "a step including evaporation

  10    and/or stripping."          From Mr. Black's presentation, I

  11    am not entirely sure where he landed, but clearly,

  12    from the proposal that is being advanced by Genesis,

  13    they are saying you can have evaporation and

  14    stripping, evaporation only, or stripping only.                    That

  15    is something that is absolutely not contemplated by

  16    the specification, the intrinsic record, the claims of

  17    the patent.

  18                          If you go to the next slide, so

  19    Ciner's proposed construction gives meaning to all the

  20    terms of the claim.          Genesis' does not.         Mr. Black

  21    spent a lot of time pointing to that one passage in

  22    the summary of the invention that mentioned

  23    evaporation and/or stripping.             However, that is not

  24    what was claimed.         The claims are crystal clear that

  25    they call for evaporation-stripping.                It is

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 56 of 106 PageID #: 1038
                                                                           56

   1    evaporation and stripping.            It doesn't say "or."          It

   2    includes both evaporation and stripping into the

   3    claimed step.

   4                          And the claim describes two separate

   5    operations for evaporation and stripping.

   6    Evaporation, as Your Honor correctly noted, is to

   7    concentrate sodium content in the mine brine and to

   8    convert at least a portion -- and in stripping is to

   9    convert at least a portion of the sodium bicarbonate

  10    therein to sodium carbonate to form a concentrated

  11    brine.     If you look later into dependent Claim 6, it

  12    explains that the stripping step converts first, and

  13    then you have the evaporation step.

  14                          Next slide.       Now, every embodiment

  15    disclosed in the '497 patent, claimed and unclaimed,

  16    includes both a stripper and an evaporator to perform

  17    these functions.         And this is highly indicative of the

  18    scope of the claims.

  19                          Next slide.       Figure 1 depicts a

  20    stripping column 105 and a brine evaporator 120.                    That

  21    is the Figure 1 embodiment.             That claim doesn't

  22    include a decahydrate crystallization step but that

  23    depicts both a stripping column and an evaporator.

  24    Same thing with Figure 2.            We have the stripping

  25    column to convert and the evaporator to concentrate.

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 57 of 106 PageID #: 1039
                                                                           57

   1    That's the Figure 2 embodiment.              Two embodiments

   2    described in the specification require both a stripper

   3    and an evaporator.          It doesn't say you can do

   4    stripping and/or evaporating, as Genesis proposes.

   5                          Mr. Black didn't get into this, but I

   6    believe in Genesis' briefing they were trying to make

   7    some claim differentiation argument about Claim 6, but

   8    Claim 6 makes clear that it is further limiting Claim

   9    1 in that the stripping step occurs first, followed by

  10    an evaporation step.          And it is clear that specifying

  11    order is one form of claim differentiation.                  I will

  12    move on from there because Mr. Black didn't spend a

  13    lot of time on that or at all during his presentation.

  14                          Now, Genesis also points to portions

  15    of the specification for the proposition that Claim 1

  16    does not require use of an evaporator.                 But each of

  17    the identified disclosures describes a stripping step

  18    followed by an evaporation step.              And we will just

  19    quickly go through the passages.

  20                          The passages that we go through --

  21    you, should see in yellow, are the ones that are cited

  22    by Genesis and talks about in the Figure 1 process you

  23    have the mine brine going to a stripping step, a

  24    stripping device.         And then what does it say right in

  25    the same passage when it is talking about the exact

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 58 of 106 PageID #: 1040
                                                                           58

   1    same process?        "Evaporator feed brine is then

   2    concentrated in a brine evaporator."                So we will

   3    continue to go through the portion of the

   4    specification upon which Genesis relies, but they

   5    didn't identify the portions in green that followed.

   6                          Here we have "an aqueous brine

   7    contained sodium bicarbonate. . .is stripped of carbon

   8    dioxide. . .within a stripping device," and then the

   9    evaporator feed brine is concentrated in an

  10    evaporator.

  11                          Another portion cited by Genesis.               You

  12    have the mine brine going to a stripping step, to a

  13    stripper, and then all of the stripped brine is

  14    recovered from the stripping column and "may be

  15    introduced to a brine evaporator."               It does say "may

  16    be introduced," but in the passage in green the

  17    specification makes clear that the process is being

  18    used to optimize the recovery of sodium bicarbonate

  19    monohydrate.       As is claimed, the recovered mine brine

  20    is introduced to an evaporator.              The passage continues

  21    that "Alternatively, the stripped brine may be

  22    separated into two streams" for use in other

  23    processes, such as the formation of caustic soda, but

  24    that is not what is claimed.

  25                          Now, Mr. Black, if we go to the next

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 59 of 106 PageID #: 1041
                                                                           59

   1    slide, also refers to the specification's disclosure

   2    of flashing as satisfying the claimed evaporation

   3    step, but flashing is not an operation defined in the

   4    claims or identified in the claims.                It surely doesn't

   5    describe flashing as an alternative to the claimed

   6    evaporation step.

   7                          Now, Genesis asserts that a stripper

   8    can perform both step 1(a)'s limitations on its own.

   9    It states that evaporation can happen in a stripper

  10    alone via flashing, and it cites in its briefing

  11    Column 5, lines 59 to 67.            But as I noted, flashing is

  12    not an operation identified in the claim, and it is

  13    never described as an alternative to the claimed

  14    evaporation step.         To be clear, every embodiment shows

  15    an evaporator following the stripping column, as the

  16    described stripping is insufficient to carry out the

  17    requisite evaporation.

  18                          Now, Mr. Black --

  19                          THE COURT:      Wait.     Let me ask you

  20    about what you just said.

  21                          MR. GINSBERG:       Sure.

  22                          THE COURT:      You just said that the

  23    stripping is insufficient to carry out the operation?

  24    Where is the evidence of that?

  25                          MR. GINSBERG:       The evidence of that is

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 60 of 106 PageID #: 1042
                                                                           60

   1    if you look at the teachings of the specification as a

   2    whole, Your Honor, whenever it talks about

   3    concentrating, it talks about an evaporator, and it

   4    never says you can have this evaporation in a

   5    stripping column.         You need the evaporator for

   6    evaporation.       Otherwise, you are not going to have the

   7    requisite composition to carry out -- the

   8    concentration to carry out the process.                 That is

   9    reading the specification as a whole.

  10                          THE COURT:      Let me ask you about the

  11    flashing argument and going back to what you just

  12    said.     So it is Column 5, lines 59 through 67.                 It

  13    talks about "the aqueous brine, if at elevated

  14    temperatures, may be flashed to evaporate water and to

  15    release gases including carbon dioxide as stream 111."

  16    And then I get your point about how this is a

  17    different embodiment than what is claimed.                  I am not

  18    that worried about it in light of the other portion of

  19    of the spec that says that at least with respect to up

  20    through the neutralization step, you can mix and match

  21    Figures 1 and 2, the way I understood it.

  22                          And then you go to Figure 1, and you

  23    see that stream 111 is a stream that is coming out of

  24    the stripping column.           So I am looking at that and I

  25    am thinking that you are evaporating water out of the

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 61 of 106 PageID #: 1043
                                                                             61

   1    stripping column.         So why couldn't that be what this

   2    element of the claim is talking about?

   3                          MR. GINSBERG:       So did you say 111?

   4    That's carbon dioxide.

   5                          THE COURT:      Well, no.      It says, ". . .

   6    may be flashed to evaporate water and to release gases

   7    including CO 2 as stream 111."            So that could be

   8    evaporating water and carbon dioxide; right?

   9                          MR. GINSBERG:       I see your point, Your

  10    Honor.     But again, flashing is low pressure.

  11    Stripping uses steam to strip carbon dioxide.                   By

  12    contrast, flashing uses low pressure.                It is not

  13    providing the requisite evaporation, because that's

  14    why the specification follows that you are going to

  15    have an evaporator.          You are going to follow it with

  16    an evaporation step in an evaporator.

  17                          THE COURT:      I understand your

  18    position.

  19                          MR. GINSBERG:       Thank you.       Just so you

  20    can have the requisite concentration to proceed with

  21    the process.       You need that evaporator.

  22                          THE COURT:      Well, as a matter of

  23    science I can't disagree with you because I don't

  24    know.     But I don't have extrinsic evidence before me.

  25    I am trying to look at this and make sense of it just

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 62 of 106 PageID #: 1044
                                                                           62

   1    based on the intrinsic evidence, so that's the

   2    challenge that I am having.             I am trying to figure out

   3    why they are necessarily wrong without having expert

   4    testimony telling me that just as a matter of science

   5    they are wrong.

   6                          MR. GINSBERG:       The response to that,

   7    Your Honor, is if you read the specification as a

   8    whole, evaporation is discussed as occurring in an

   9    evaporator.       In each of the claimed embodiments, the

  10    Figure 1 embodiment, the Figure 2 embodiment, an

  11    evaporator is required to concentrate.                 Otherwise,

  12    those figures wouldn't include an evaporator.

  13                          THE COURT:      All right.       Please

  14    proceed.

  15                          MR. GINSBERG:       If you go to Slide 78,

  16    Genesis' construction turns "evaporation-stripping"

  17    into "evaporation and/or stripping," and as I stated

  18    at the outset, that construction fails to give meaning

  19    to all of the claim terms.            The '497 patent, it does

  20    not disclose a process without an evaporation step,

  21    without it being performed in an evaporator.

  22                          Next slide.       Genesis is seeking to

  23    change the claimed process from one that is disclosed

  24    to one that is not, and that cannot be adopted.

  25    That's an improper construction.              It flies in the face

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 63 of 106 PageID #: 1045
                                                                            63

   1    of the intrinsic record and should be rejected, and

   2    Ciner's construction should be adopted.

   3                          Unless Your Honor has any further

   4    questions, that's all I have on this term right now.

   5                          THE COURT:      No more questions on that

   6    term.

   7                          MR. GINSBERG:       Thank you, Your Honor.

   8                          MR. BLACK:      Your Honor, can I respond?

   9                          THE COURT:      We have got some time.             If

  10    you want to use your time for it, that's fine.                   We

  11    will let Mr. Ginsberg have another word if he has

  12    something to say.

  13                          MR. BLACK:      Okay, sure.       Very quickly,

  14    Your Honor.

  15                          The submission made by counsel is that

  16    you should look at the specification as a whole, that

  17    there are no examples of using a stripper without an

  18    evaporator or not using a stripper and using an

  19    evaporator, and that's just not right.                 There are two

  20    full-blown embodiments shown in the figures, but there

  21    are many options discussed in the specification.

  22                          Here on Slide 25, at Column 6, line 22

  23    to 35, it says a stripping device is optional,

  24    although it is preferred.            And then the last sentence

  25    refers to a combined concentrator-stripper.                  Your

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 64 of 106 PageID #: 1046
                                                                           64

   1    Honor also pointed out that flashing clearly leads to

   2    evaporation, and it is plain that the evaporation and

   3    stripping can be done in the same unit.

   4                          But the issue here is really a claim

   5    construction issue, and some of the science issues

   6    will have to wait for the infringement part of the

   7    case.     And we have -- the only place where evaporation

   8    and stripping are anywhere close to the form in which

   9    they are in in the claim is in the summary of the

  10    invention, where it says "evaporation and/or

  11    stripping" and then describes how that can perform the

  12    precise functions almost word for word as what is

  13    described in the claim element.

  14                          So that we believe is the proper

  15    construction given the specification, and we object to

  16    any construction which requires a specific process

  17    unit or two process units or that requires a separate

  18    evaporator for evaporation if, if, the other elements

  19    in the claim can be met solely in a stripper or

  20    something that the experts call a stripper rather than

  21    an evaporator.

  22                          THE COURT:      Thank you.       Go ahead,

  23    Mr. Ginsberg.

  24                          MR. GINSBERG:       Your Honor, just

  25    briefly, the patent never identifies flashing as an

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 65 of 106 PageID #: 1047
                                                                           65

   1    alternative to stripping, and what was claimed

   2    specifically requires evaporation and stripping.

   3    Genesis is seeking to convert that into evaporation

   4    and/or stripping.         Mr. Black conceded that at the

   5    beginning.       That can't be a construction that gets

   6    adopted.      And as set forth in every embodiment, when

   7    they are talking going through the claimed

   8    embodiments, the process requires that the slurry --

   9    that the feed brine gets converted in a stripping step

  10    and concentrated in an evaporator.

  11                          THE COURT:      Thank you, counsel.          Let's

  12    move on to the last set of terms.

  13                          MR. BLACK:      I am going to turn over

  14    the command to Mr. Gribbin.

  15                          MR. GRIBBIN:       Good afternoon, Your

  16    Honor.     This is Joe Gribbin.

  17                          THE COURT:      Good afternoon.

  18                          MR. GRIBBIN:       Let me share my screen,

  19    bring up the slides.          Okay.     Can everyone see that?

  20                          THE COURT:      Yes.

  21                          MR. GRIBBIN:       Okay.     All right.      So

  22    the last two terms, we have combined them because they

  23    are really the same issue:            The concentrated brine and

  24    the crystallizable solution.

  25                          So the first one, the concentrated

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 66 of 106 PageID #: 1048
                                                                           66

   1    brine, Genesis Alkali proposes the plain and ordinary

   2    meaning.      If there is a construction necessary beyond

   3    the plain and ordinary meaning, we would say it is the

   4    concentrated brine produced in step 1(a).                  Ciner's

   5    proposed construction is all of the concentrated

   6    brine, so they are limiting it to the entire stream of

   7    concentrated brine.

   8                          As you can see here, the issue is the

   9    same for the crystallizable solution.                Again, Genesis

  10    Alkali proposes the plain and ordinary meaning, and

  11    Ciner again proposes that it would be all of the

  12    crystallizable solution produced in step 1(b).

  13                          I just want to go back to the language

  14    of the claim.        If you look where these terms appear in

  15    element (b) and element (c), there is nothing in the

  16    claim language that limits the concentrated brine or

  17    the crystallizable solution to all of those streams.

  18    And I think, as everyone here is aware, claims will

  19    not be read restrictively unless the patentee has

  20    demonstrated a clear intention to limit the claim

  21    scope using words or expressions of manifest exclusion

  22    or restriction.        Again, there are no words of manifest

  23    exclusion or restriction limiting these two terms to

  24    all of the concentrated brine or all of the

  25    crystallizable solution.            They are just not there.

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 67 of 106 PageID #: 1049
                                                                           67

   1                          And if you go to the specification --

   2    we are at Slide 30 now -- the specification actually

   3    allows for portions of streams to be diverted to other

   4    processes.       In particular, on Slide 30 we see the

   5    concentrated brine itself shown in stream 122.                   At

   6    Column 7, lines 55 to 59, it says very clearly you can

   7    take a portion of the concentrated brine stream 122

   8    and use it to produce caustic soda.                If you are taking

   9    a portion of this stream to make caustic soda, that is

  10    not all of the concentrated brine going to the

  11    neutralization step.          However, the claim language

  12    doesn't restrict it to all of the concentrated brine

  13    in that way.

  14                          And it is not just the concentrated

  15    brine that the specification allows for portions to be

  16    diverted to other processes.             You can see in other

  17    parts of the specification the same happens to the

  18    stripped brine, and you see it on the left-hand side

  19    of this slide, stream 114.            The specification at

  20    Column 6, lines 37 to 43 say very clearly the stripped

  21    brine can be sent to other processes.                It can be

  22    purged.      You can see that at the bottom of the slide

  23    there, Column 4, lines 50 to 53.

  24                          The specification also allows to

  25    divert the feed brine to make caustic.                 That's at

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 68 of 106 PageID #: 1050
                                                                           68

   1    Column 7, lines 50 to 55.

   2                          All of this goes to say that since the

   3    patent -- since the specification allows all of these

   4    streams to be diverted to other processes, it does not

   5    necessarily mean that when the claim says a

   6    concentrated brine or when the claim says a

   7    crystallizable solution, that is limited to all of

   8    those streams.        It could be a portion.           It could be

   9    all of.

  10                          Okay.     And with that, I will hand it

  11    over, and I will have some words in response, I am

  12    sure.

  13                          THE COURT:      Counsel, proceed.

  14                          MR. GINSBERG:       Thank you, Your Honor.

  15    If we can pull up our presentation, starting with

  16    Slide 83.      And so we have here both sides' positions.

  17    Ciner's proposed construction for the concentrated

  18    brine and crystallizable solution is, in fact, all of

  19    each of those streams produced in step 1(a) and 1(b)

  20    respectively.

  21                          Now, turning to Slide 85, while

  22    Genesis says that it is seeking to apply plain and

  23    ordinary meaning, it is actually trying to broaden the

  24    claim by reading in "at least a portion of" to the

  25    claim term.       So this is not about disavowal, so

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 69 of 106 PageID #: 1051
                                                                           69

   1    Mr. Gribbin talking about the legal standard for

   2    disavowal, that is really not applicable here.                   This

   3    is an issue of claim construction.               And in a nutshell,

   4    the dispute here concerns whether the claims should be

   5    construed to cover a splitting of the concentrated

   6    brine stream after step 1(e) and a splitting of the

   7    crystallizable solution stream after step 1(b).                    Such

   8    an interpretation is neither supported by the claim

   9    language nor the specification.

  10                          Next slide.       Step (a), as recited in

  11    the claims, forms a concentrated brine, and that

  12    concentrated brine proceeds to step (e).                 The claim

  13    does not recite a portion of the concentrated brine

  14    formed in step (a) flowing to step (e).

  15                          The neutralizing step (b) then forms a

  16    crystallizable solution, and that solution proceeds to

  17    step (c).      Again, the claim does not recite a portion

  18    of the crystallizable solution formed in step (b)

  19    flowing to step (c).

  20                          Next slide.       We have a cite from the

  21    Cobalt case, which we believe to be analogous to our

  22    situation.       In Cobalt the plaintiff sought to

  23    interpret "180 degrees" as "about 180 degrees."                    And

  24    in rejecting the plaintiff's position, the Federal

  25    Circuit said that the claim recited "180 degrees," not

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 70 of 106 PageID #: 1052
                                                                           70

   1    "about 180 degrees."          Similarly, Your Honor, in our

   2    situation, the claim does not contemplate only a

   3    portion of the concentrated brine formed in step 1(a)

   4    flowing to step 1(b), nor does it contemplate only a

   5    portion of the crystallizable solution in step 1(b)

   6    flowing to step 1(c).           The broadening language "at

   7    least a portion of" was not used to modify either of

   8    these two terms.

   9                          Now, next slide.        In fact, when the

  10    claims contemplated less than 100 percent of the

  11    solution being acted upon, it uses the "portion of"

  12    language.      Step 1(a) recites converting "at least a

  13    portion of" the sodium bicarbonate in the mine brine

  14    to sodium carbonate to form a concentrated brine.

  15    Step 1(b) recites neutralizing "at least a portion of"

  16    the remaining sodium bicarbonate in the concentrated

  17    brine to form a crystallizable solution.                 Step 1(e)

  18    and Claims 3 and 5 also include the "a portion of"

  19    language to modify other terms.              The concentrated

  20    brine and the crystallizable solution are not modified

  21    by the "a portion of" language.

  22                          Now, next slide.        Genesis'

  23    construction would raise the phrase "a portion of"

  24    used to modify the other terms meaningless, and such a

  25    construction is contrary to the law.                Certainly, it is

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 71 of 106 PageID #: 1053
                                                                           71

   1    well settled a claim construction that gives meaning

   2    to all the terms of the claim is preferred over one

   3    that is not, and that is from the Akzo Nobel case that

   4    we cited in our briefing that was quoting the Merck

   5    case, two Federal Circuit cases.              A construction of

   6    rendering claim language as "mere surplusage" is

   7    "generally to be avoided."            That is the Trusted Knight

   8    case from this court.

   9                          THE COURT:      Let me ask you something.

  10    I am not sure I can articulate this quite right, but

  11    hopefully you will get the gist of what I am asking.

  12                          There is another principle in patent

  13    law, which is that when you have a comprising claim,

  14    that the claim captures a process if the steps of the

  15    claim are performed, even if there are additional and

  16    other steps going on.

  17                          So I understand your point about that

  18    you need to look to this other language that says "at

  19    least a portion of," and it may be that is how you

  20    read whether all of the process outputs from (a) and

  21    (b) go to (b) and (c).           But it almost seems like your

  22    construction is having the result that this would

  23    really be a consisting essentially of claim, that you

  24    can't be doing other things in addition to what is

  25    going on in these steps.

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 72 of 106 PageID #: 1054
                                                                           72

   1                          Does that question make sense?             And it

   2    is okay for you to say no, because I can try to

   3    rearticulate it.         And if so, do you have a comment on

   4    what I am saying?

   5                          MR. GINSBERG:       It does make sense,

   6    Your Honor.       I understand your point.           And, you know,

   7    so first we have the issue which I just went over:

   8    That when the applicant meant to use that broadening

   9    language "at least a portion of," he used that

  10    language.      And if Genesis' construction were to be

  11    adopted, then that renders that language completely

  12    meaningless, and that is one reason why the

  13    construction should not be adopted.

  14                          The second reason also is that you

  15    have to look when construing a claim, of course, you

  16    look at the intrinsic record and you see what is

  17    taught.      There is no portioning of those streams.

  18    There is no portioning or splitting of the stream of

  19    the formed concentrated brine as it is passed to the

  20    neutralization step, and there is no teaching of any

  21    portioning or splitting of the stream of the

  22    crystallizable solution as it moves to the

  23    neutralization step to the monohydrate crystallization

  24    step.

  25                          What Mr. Gribbin referred to, he was

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 73 of 106 PageID #: 1055
                                                                           73

   1    talking about like a purging of a stream downstream of

   2    those steps.       But if you look at the teachings, what

   3    is disclosed is when you have the stream coming off

   4    the evaporator, the stripping and evaporating step,

   5    all that solution is passed on to the neutralizing

   6    step.     There is absolutely no teaching of that

   7    concentrated brine being portioned off.                 So Genesis'

   8    construction is based on what is taught by the

   9    specification, and it also is informed by the claim

  10    language.

  11                          When the applicant wanted to use the

  12    broadening language, he chose to use it.                 And if

  13    Genesis' construction is adopted, then it is just

  14    rendering those terms meaningless.

  15                          THE COURT:      So it is interesting.           So

  16    you made the point about looking at the specification,

  17    and one thought that I had was one view of the

  18    specification is, you know, that one of the claimed

  19    improvements here that's specific to Figure 2 is that

  20    instead of taking the first mother liquor stream and

  21    either sending it back to the mono feed prep or

  22    purging it, which is shown in Figure 1, that what step

  23    (e) is really talking about is taking some of that

  24    mother liquor and feeding it to the deca

  25    crystallization step.           And so you are not talking

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 74 of 106 PageID #: 1056
                                                                           74

   1    about feeding all of it, just some of it, and feeding

   2    some of it is what is new.

   3                          And so I wonder whether the spec cuts

   4    against you because maybe what they are really talking

   5    about here is yes, our improvement that we are

   6    claiming here in Claim 1 is doing something with at

   7    least some of that first mother liquor, whereas before

   8    we would have just recycled it back to the mono

   9    crystallizer or purging it.

  10                          MR. GINSBERG:       I understand your

  11    point, Your Honor.          I don't think that's what the

  12    specification teaches, though.              It is clear that when

  13    that portion of language is used, it is a broadening

  14    of the claim.        But when you are referring to the

  15    concentrated brine and the crystallizable solution,

  16    that language is not used.            So it could have said, you

  17    know, all of that, you know, all of the solution.                     It

  18    could have left out a portion of that solution going

  19    to the decahydrate crystallizer, but they chose to add

  20    the broader language for that step.                And the patent

  21    doesn't -- and that's a reading of the specification,

  22    and that's why you have the issue that you do.

  23                          You have the teaching of the

  24    specification and then you have the claim language.

  25    Where the applicant chose to use the broader language,

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 75 of 106 PageID #: 1057
                                                                           75

   1    he did.      And there would have been no need to do that

   2    if "a portion of," if "at least a portion of" wasn't

   3    broadening the claim, because then you would still

   4    have the point of the invention.              You would be passing

   5    the mother liquor to the decahydrate crystallizer

   6    before having it flow back to the monohydrate

   7    crystallization step, which is the invention, or the

   8    alleged invention.

   9                          THE COURT:      I don't have any further

  10    questions.       You can continue if there is more you want

  11    to say.

  12                          MR. GINSBERG:       I think I was just

  13    making this point, Your Honor -- if you go to Slide

  14    90 -- that Ciner's position is fully supported by the

  15    specification.        If you look at Figure 2, all of the

  16    concentrated brine leaving evaporator 220 is routed to

  17    neutralizer 230 as stream 222, and all of the

  18    crystallizable solution that is leaving the

  19    neutralizer 230 is routed to the monohydrate feed prep

  20    240 as stream 232.          There is no portioning of the

  21    concentrated brine stream or the crystallizable

  22    solution stream that is disclosed.

  23                          And we continue on in our

  24    presentation.        We have some passages from the

  25    specification that confirms that it does not

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 76 of 106 PageID #: 1058
                                                                           76

   1    contemplate portioning these streams.                There is a

   2    passage that confirms that all of the crystallizable

   3    solution from step 1(b) is fed to a monohydrate

   4    crystallization step, 1(c).

   5                          And to be clear, Your Honor, in Slide

   6    92, where the claims recite only a portion of a stream

   7    being acted upon, there is support in the

   8    specification.        As Your Honor pointed out, in step

   9    1(e), that recites feeding at least a portion of the

  10    first mother liquor to a decahydrate crystallization

  11    step, and as Figure 2 shows, there is support for

  12    that.     But there is no support for feeding just a

  13    portion of the concentrated mine brine to the

  14    neutralizing step or just a portion of the

  15    crystallizable solution to the monohydrate

  16    crystallization step.

  17                          And, in fact, on Genesis' Slide 30 and

  18    in its briefing, when they cite to Column 7, lines 55

  19    to 59, that actually supports Ciner's construction,

  20    not Genesis', because unlike Claim 1, the cited

  21    passage uses the broader language "a portion of."

  22    Now, so what do they do?            They again resort to

  23    doctoring a figure.          Here they are doctoring Figure 1

  24    by saying that you can have a portion of the stream

  25    come off here.        That annotation that they put in, that

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 77 of 106 PageID #: 1059
                                                                           77

   1    dotted line coming after the stripping-evaporation

   2    step to the neutralizing step, that is just not

   3    disclosed.

   4                          Genesis does not and cannot cite any

   5    passage in the specification where the '497 patent

   6    contemplates splitting -- we will first start with the

   7    crystallizable solution feed stream that is fed to the

   8    monohydrate crystallization step, and the claims are

   9    not directed to using only a portion of the

  10    concentrated brine to arrive at the claimed invention,

  11    which is purportedly to optimize the recovery of

  12    sodium bicarbonate monohydrate.

  13                          So for those reasons, Your Honor,

  14    Ciner maintains that the concentrated brine should be

  15    construed as all of the concentrated brine produced in

  16    step 1(a) and that the crystallizable solution should

  17    be construed as all of the crystallizable solution

  18    produced in step 1(b).

  19                          And unless Your Honor has any further

  20    questions, I will pass it back to Genesis' counsel.

  21                          THE COURT:      No further questions.

  22                          MR. GRIBBIN:       If I may respond.

  23                          THE COURT:      Please proceed.

  24                          MR. GRIBBIN:       We heard Mr. Ginsberg

  25    speak a lot about "a portion of," "at least a portion

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 78 of 106 PageID #: 1060
                                                                           78

   1    of" being absent from the claim terms "concentrated

   2    brine" and "crystallizable solution."                What Ciner's

   3    argument comes down to here is this idea that the

   4    absence of broadening language in a claim term limits

   5    that claim term.         That's not what the law is, but that

   6    is what their argument is.

   7                          You can have the absence of narrowing

   8    language can be used to broaden a claim term.                   That's

   9    what this Enzo case, that's what the Core Wireless

  10    case that Ciner cites stands for.               But you can't do it

  11    backwards.       This is what Ciner is trying to do here.

  12    They are trying to say the absence of "a portion of"

  13    somehow limits these terms.             That's just not how claim

  14    construction should work here.

  15                          I don't see any case law that supports

  16    this kind of -- this backwards idea that the absence

  17    of broadening language can be used to limit a claim.

  18    The closest I can see in their slides and also in

  19    their surreply is this Cobalt Boats case.                  Let me just

  20    share my screen and bring it up for a minute.                   All

  21    right.     Can you see that?

  22                          THE COURT:      Yes.

  23                          MR. GRIBBIN:       So if you look at the

  24    title of this slide, this is the point I mentioned a

  25    minute ago; that they are arguing the lack of

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 79 of 106 PageID #: 1061
                                                                           79

   1    broadening language indicates a narrower scope, and

   2    they cite to this line.           "Cobalt confirmed that it is

   3    essentially requesting a construction of the term '180

   4    degrees' to mean 'about 180 degrees.'                But the claim

   5    says '180 degrees,' not 'about 180 degrees.'"

   6                          When you read the case and you look at

   7    the next line of this opinion, which I will bring

   8    up -- let me share my screen again.                Okay.    So this

   9    line in blue here is what we saw in Ciner's slide:

  10    "Cobalt confirmed that it is essentially requesting."

  11    The next sentence makes it clear what we are talking

  12    about here.       What this case is talking about is

  13    precise numerical boundaries, like 180 degrees.

  14    "Where a precise value is included in the claim

  15    without a term such as 'about,' we interpret the claim

  16    language as imposing a strict numerical boundary."

  17                          What the issue is here is not strict

  18    numerical boundaries.           This is the absence of the "at

  19    least a portion of" that they are saying the absence

  20    of limits these terms to all of the streams.                   Cobalt

  21    Boats does not support that argument whatsoever.

  22                          Also, and, Your Honor to this point,

  23    the way this claim is set up, it is almost like a

  24    comprising claim.         It could include other steps going

  25    on with these process streams if they get diverted to

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 80 of 106 PageID #: 1062
                                                                           80

   1    other processes.         I mentioned in my opening part of

   2    this term some of the examples of how these streams

   3    get processed or portioned off and sent to other

   4    processes like making caustic.

   5                          Also, Ciner's claim construction would

   6    make no sense.        What if there is a leak in the line;

   7    right?     What if you are taking a sample from the line?

   8    Is that all of?        What if there is an overflow?             What

   9    if there is a downstream process unit that can't take

  10    all of the flow, so you need to divert it to something

  11    else?     That, under Ciner's construction, would fall

  12    outside the scope of this claim, and that cannot be

  13    correct.      That's not how it should work.

  14                          Mr. Ginsberg said a few times that

  15    there is no teaching that the stream 122, the

  16    concentrated brine, could be diverted to other

  17    processes.       I thought it was pretty clear there is a

  18    portion of the specification that says you can do

  19    exactly that.        Column 7, lines 55 through 59 say you

  20    can take a portion of the stream 122 and send it to

  21    make caustic.        So I think that point he made is

  22    incorrect.

  23                          And those are the points I have in

  24    response.

  25                          THE COURT:      You might as well continue

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 81 of 106 PageID #: 1063
                                                                             81

   1    how we have been going, Mr. Ginsberg.                Anything you

   2    want to say in response to that?              And then we will go

   3    to Mr. Gribbin to have the last word.

   4                          MR. GINSBERG:       Sure, Your Honor.

   5    Thank you.

   6                          So Mr. Gribbin cited to Column 7,

   7    lines 55 to 59 again.           However, I think I mentioned

   8    that that portion actually supports Ciner's

   9    construction, not Genesis'.             That passage recites that

  10    caustic soda may be prepared, you know, by the lime

  11    causticization of a portion of the feed brine.                   A

  12    portion of the concentrated solution could also be

  13    used.     So that is talking about causticization, not

  14    the claimed optimization of the sodium carbonate

  15    monohydrate crystals.           And in any event, the claims

  16    are not directed to this causticization.

  17                          The Cobalt case we do think is on

  18    point.     The cases that we also cited in support are

  19    the Akzo Nobel case, the Merck case, the Trusted

  20    Knight case, where Genesis' construction is rendering

  21    the later use of the "a portion of language," the "at

  22    least a portion of" language to be surplusage and

  23    ineffectual.       When the applicant chose to construe the

  24    claim to have an element and modify an element without

  25    broader language to reflect that only a portion may be

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 82 of 106 PageID #: 1064
                                                                           82

   1    passed on to a particular next step, he used that "at

   2    least a portion of" language.             So it could be at least

   3    a portion of or it could be all of.                He did not use

   4    that when modifying the concentrated brine and

   5    crystallizable solution terms.

   6                          So I think with that, Your Honor,

   7    that's all I have for this term --

   8                          THE COURT:      Okay.

   9                          MR. GINSBERG:       -- for these terms.

  10                          MR. GRIBBIN:       And, Your Honor, I do

  11    have a response.         Mr. Ginsberg makes this distinction

  12    between causticization and the claim process.                   We are

  13    not talking about causticization here.                 What we are

  14    talking about is diverting a stream to another

  15    process.      That process still -- or that process

  16    stream, a portion of it is still continuing on through

  17    the claimed process.          Causticization, whatever the

  18    other process is, is of no moment here.

  19                          And secondly, we talk about Enzo so,

  20    we talk about Cobalt Boats.             There is no case in their

  21    briefing and no case I am aware of that stands for

  22    this kind of backwards proposition that they base

  23    their whole argument of this section on, that the

  24    absence of broadening language somehow limits the

  25    claim.     There is just no law that they can provide

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 83 of 106 PageID #: 1065
                                                                           83

   1    that stands for that point.             That's the basis of their

   2    argument.      Without law, it fails.

   3                          THE COURT:      Thank you, counsel.

   4                          I think I understand everyone's

   5    position on all of the disputed terms.                 Hopefully,

   6    everybody had a chance to say everything they wanted

   7    to say.      We gave you multiple chances for replies and

   8    surreplies.

   9                          Here is what I intend to do.             I intend

  10    to take a recess and consult my notes from the

  11    comments that were made today as well as the arguments

  12    made in the briefs.          I think I am going to be in a

  13    position to rule on all of the disputed claim terms

  14    today.     So it is 2:49 now.         Let's say at 4:00 p.m. we

  15    will come back on the record and I will read you my

  16    report and recommendation on construction of the

  17    disputed claim terms.           If for whatever reason I am

  18    running a little bit late, I will let my courtroom

  19    deputy know so she can advise everyone.                 But if you

  20    could all be on Zoom again at 3:50, which is ten

  21    minutes before 4:00 p.m., my courtroom deputy will

  22    come on and confirm that everyone is there, and then

  23    we can proceed at 4:00.

  24                          I am not sure who is hosting this Zoom

  25    link, but could they confirm for the record that that

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 84 of 106 PageID #: 1066
                                                                           84

   1    is something that is technologically possible.

   2                          MR. STEIN:      This is Josh Stein, at

   3    Patterson Belknap.          That is fine, Your Honor.

   4                          THE COURT:      It is not possible or it

   5    is possible?

   6                          MR. STEIN:      It is possible, yes.

   7    Sorry.

   8                          THE COURT:      Very good.       Not a problem.

   9    It is not a problem, so that's what we will do.

  10                          Anyone else have anything they want to

  11    say before we take a recess, or a question?

  12                          MR. BLACK:      No, thank you, Your Honor.

  13                          MR. GINSBERG:       Thank you, Your Honor.

  14                          THE COURT:      Thank you, all of you.            We

  15    will be in recess, and we will come back on to hear

  16    the ruling at 4:00 p.m.

  17                          MR. BLACK:      Thank you, Your Honor.

  18                          MR. GINSBERG:       Thank you, Your Honor.

  19             (Recess taken from 2:51 p.m. to 4:06 p.m.)

  20                          THE COURT:      Good afternoon, everyone.

  21    This is Jennifer Hall.           Thank you for your patience.

  22    Can you hear me? I see everyone is nodding yes.                    It is

  23    my worst nightmare that I read the whole thing on

  24    mute, which has happened to someone I know.                  So I will

  25    ask my courtroom deputy to let me know if I cut out at

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 85 of 106 PageID #: 1067
                                                                           85

   1    any point, and then I will pop back in and restart

   2    where I cut out.

   3                          I have consulted my notes from the

   4    argument as well as the briefing, and I am prepared to

   5    issue a ruling on all of the disputes argued today.                     I

   6    will not be issuing a separate written report and

   7    recommendation, but I will issue a document that

   8    incorporates the transcript from my oral ruling today.

   9                          I want to emphasize before I announce

  10    my decisions that while I am not issuing a separate

  11    written opinion, we have followed a full and thorough

  12    process before making the decisions I am about to

  13    state.     We have carefully reviewed the patent-in-suit.

  14    There was also a full briefing on each of the disputed

  15    terms.     The parties submitted their briefing in

  16    accordance with Judge Stark's procedures, which are

  17    consistent with my procedures.              Each side had the

  18    opportunity to submit two briefs, and they were

  19    combined into one joint claim construction brief

  20    incorporating all arguments; that is, arguments from

  21    plaintiff's opening brief, defendants' answering

  22    brief, plaintiff's reply, and defendants' surreply.

  23                          The parties' joint claim construction

  24    brief and chart also attached several exhibits.                    Those

  25    exhibits included portions of the prosecution

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 86 of 106 PageID #: 1068
                                                                           86

   1    histories relied on by the parties as well as certain

   2    extrinsic evidence.          Neither party elected to put on

   3    live expert testimony or submit any declarations, but

   4    the Court permitted lengthy oral argument here today.

   5    All of that has been carefully considered.

   6                          And to be clear, while my oral ruling

   7    will cite to the intrinsic and extrinsic evidence that

   8    I conclude best support my recommended constructions,

   9    my failure to cite to other evidence provided by the

  10    parties does not mean that I ignored or failed to

  11    consider it.       As I have stated, I have considered all

  12    of the arguments and evidence cited by the parties.

  13                          Now as to my rulings.          As an initial

  14    matter, I am not going to read into the record my

  15    understanding of the general legal principles of claim

  16    construction.        I set forth the legal standards in my

  17    opinion in 3Shape vs. Align.             That's at 2020 Westlaw

  18    2188857, and I incorporate that articulation by

  19    reference.       That opinion also sets forth the legal

  20    standard governing indefiniteness.               I also incorporate

  21    that recitation by reference.

  22                          Of course, a claim term is supposed to

  23    be given the meaning that the term would have to a

  24    person of ordinary skill in the art in question at the

  25    time of the invention.           And I note here that neither

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 87 of 106 PageID #: 1069
                                                                           87

   1    side has argued that any difference the parties may

   2    have in defining one of ordinary skill in the art

   3    impacts how I should resolve the disputes before me

   4    today.

   5                          All of the disputed terms are found in

   6    Claim 1 of U.S. Patent No. 6,589,497, entitled

   7    "Process for Preparing Soda Ash from Solution Mined

   8    Bicarbonate Brines."          Claim 1 is generally directed to

   9    a particular process to recover sodium carbonate

  10    monohydrate from a mine brine obtained by dissolution

  11    of an underground ore body.             The claimed process has a

  12    number of required steps, which are set forth in claim

  13    phrases 1(a) through 1(g).

  14                          The parties have agreed on the

  15    construction of a number of terms, and I recommend to

  16    Judge Stark that he adopt those agreed-upon

  17    constructions.

  18                          The first dispute between the parties

  19    has to do with whether the steps set forth in elements

  20    1(a) through 1(g) must occur "sequentially."                   Genesis

  21    asks for a construction that steps 1(a) to 1(g) do not

  22    need to be performed sequentially.               Ciner asks for a

  23    construction that "steps 1(a) to 1(g) must be

  24    performed sequentially."

  25                          The essence of the dispute can be

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 88 of 106 PageID #: 1070
                                                                           88

   1    summed up as follows:           Genesis acknowledges that steps

   2    1(a) through 1(c) and 1(e) through 1(g) must occur

   3    sequentially.        For example, step 1(b) uses the output

   4    of step 1(a), and step 1(c) uses the output of step

   5    1(b).     But Genesis argues that steps 1(c) through 1(e)

   6    do not require order because the first mother liquor

   7    from step 1(c) may be fed directly to the sodium

   8    carbonate decahydrate crystallizer of step 1(e)

   9    without undergoing the separation of step 1(d).

  10                          To be clear, Genesis acknowledges that

  11    under the law step 1(d) must be performed to infringe

  12    the claimed process, but Genesis' point is that the

  13    input to step 1(e) does not need to come from step

  14    1(d).     Rather, the input to step 1(e) can come from

  15    step 1(c).

  16                          Ciner says that the input to step 1(e)

  17    comes from step 1(d), and thus, step 1(d) and 1(e)

  18    must be performed sequentially.

  19                          As an initial matter, in making this

  20    ruling I am cognizant of Genesis' point that the

  21    claimed process occurs in a continuous loop and that

  22    the claimed steps can be performed simultaneously.                      I

  23    am fully aware of that concept, the concept that is

  24    illustrated, for example, in Figure 2, which is a

  25    simplified version of a process flow diagram.                   The

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 89 of 106 PageID #: 1071
                                                                           89

   1    question I am being asked to answer and the question I

   2    am answering is the sequence of steps in the process

   3    flow.

   4                          In Interactive Gift and Altiris the

   5    Federal Circuit set out a two-part test for

   6    determining if the steps of the method claim that do

   7    not otherwise recite an order must nonetheless be

   8    performed in the order in which they are written.                     The

   9    Federal Circuit instructs me to first look at the

  10    claim language to determine if, as a matter of grammar

  11    or logic, they must be performed in the order written.

  12    If the logic and grammar of the claim language do not

  13    require an order, then I turn to step 2, and I look to

  14    the rest of the specification to determine whether it

  15    "directly or implicitly requires such a narrow

  16    construction."        If not, the sequence in which such

  17    steps are written is not a requirement.

  18                          In my view, the language of the claims

  19    resolves this dispute at step 1 of the Altiris test.

  20    The output of step 1(c) is a slurry.                That step goes

  21    on to say what the slurry is comprised of; namely, a

  22    mixture of sodium carbonate monohydrate crystals and a

  23    first mother liquor, but the result of the step is a

  24    slurry.      Step (d) starts with that slurry and it

  25    "separates the sodium carbonate monohydrate crystals

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 90 of 106 PageID #: 1072
                                                                           90

   1    from the first mother liquor to form a first mother

   2    liquor."      To repeat, the claim language says that a

   3    first mother liquor is formed in step 1(d).                  Step (e)

   4    says that a portion of the first mother liquor gets

   5    fed into the sodium carbonate decahydrate

   6    crystallization step.           Since the claim itself says

   7    that the first mother liquor is formed in step 1(d), I

   8    agree with Ciner that the input to step (e) comes from

   9    step (d).

  10                          I recognize, of course, that the

  11    mother liquor and the mono crystals are created as a

  12    result of a chemical reaction that takes place in step

  13    (c), but the result of that reaction is a slurry that

  14    has more than one component:             The mono crystals and

  15    the mother liquor.          Those components are physically

  16    separated in step (d) resulting in what the claim

  17    refers to as "the formation" of the first mother

  18    liquor"; i.e., mother liquor that is separated from

  19    the mono crystals.          And I conclude that it is the

  20    separated mother liquor from step 1(d) that is

  21    referred to in step 1(e).

  22                          While this dispute can be resolved

  23    solely with reference to the claim language, I also

  24    note that my conclusion is consistent with the

  25    specification, which describes the creation of a

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 91 of 106 PageID #: 1073
                                                                           91

   1    slurry in the monohydrate crystallizer that contains

   2    mono crystals and a first mother liquor.                 The crystals

   3    are then physically separated from the first mother

   4    liquor.      The first mother liquor "separated from the

   5    slurry" may be fed to a decahydrate crystallizer.

   6    See, for example, Column 9, lines 18 through 28 and 42

   7    to 58, and Column 13, lines 24 to 32.

   8                          Genesis points to a sentence in the

   9    specification that discloses recovering the first

  10    mother liquor directly from the sodium carbonate

  11    monohydrate crystallizer, Column 9, line 64 to Column

  12    10, line 5.       The parties dispute whether that portion

  13    of the specification refers to an embodiment that

  14    informs the construction of Claim 1.                Either way, it

  15    does not change the fact that the embodiment that is

  16    claimed requires that the mother liquor is formed in

  17    step 1(d).

  18                          If Genesis has some infringement

  19    argument under which recovering mono mother liquor

  20    from the monohydrate crystallizer involves separating

  21    the mother liquor from the crystals as described in

  22    step 1(d) -- and its argument today in Footnote 3 of

  23    the joint claim construction brief suggests that it

  24    does -- my ruling today does not foreclose that

  25    argument.      The argument hasn't been briefed by the

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 92 of 106 PageID #: 1074
                                                                           92

   1    parties as a claim construction issue, and Ciner's

   2    proposed construction doesn't necessarily foreclose

   3    it.     No one has asked me to construe the separating

   4    step of step 1(d).          My ruling today is only that the

   5    mother liquor input into step 1(e) has to come from

   6    step 1(d), and for that reason I adopt Ciner's

   7    construction.

   8                          Again, although I think this dispute

   9    is resolved on the claim language, I note that my

  10    construction is not inconsistent with the cited

  11    portions of the prosecution history.                A previous

  12    version of a claim referred to the input of step 1(e)

  13    as a "substantially crystal-free mother liquor."

  14    That's at Docket I.D. 51-3 at GENESIS-539.                  The

  15    "substantially crystal-free" language was rejected as

  16    indefinite as to what the metes and bounds of this

  17    language is, and that language was subsequently

  18    removed from the claim.           While I give that portion of

  19    the prosecution history no weight in reaching my

  20    conclusion, I note that my conclusion is not

  21    inconsistent with the applicant having an

  22    understanding that the mother liquor obtained as a

  23    result of separating it from the crystals in step 1(d)

  24    was the mother liquor that would be fed into step

  25    1(e).

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 93 of 106 PageID #: 1075
                                                                           93

   1                          With that, I will jump forward to the

   2    last dispute in the briefs.             That dispute is over the

   3    phrase "first mother liquor."             Ciner argues that the

   4    phrase is indefinite.           Essentially, Ciner argues that

   5    if I side with Genesis on the parties' order-of-steps

   6    dispute, that means there are actually two first

   7    mother liquors described in the claim:                 One in step

   8    1(c) and one in step 1(d), and because step 1(e)

   9    refers to to the first mother liquor, a person of

  10    skill in the art would be unable to tell which of the

  11    two first mother liquors is being referenced.

  12                          At page 63, Footnote 11 of Ciner's

  13    reply brief, it states that if the Court adopts its

  14    construction on the order of steps, the first mother

  15    liquor in step 1(e) would not be indefinite.                   As I

  16    have resolved the parties' order-of-steps dispute in

  17    favor of Ciner, I do not need to reach this issue as

  18    to element 1(e).

  19                          As to Claims 8 and 9, Ciner says in

  20    the same footnote that the first mother liquor in

  21    Claims 8 and 9 is indefinite under any construction.

  22    But Ciner does not explain why that would be the case

  23    for Claims 8 and 9 but not 1(e) except in a single

  24    sentence on page 66 of the joint claim construction

  25    brief that "under any construction, Claims 8 and 9 are

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 94 of 106 PageID #: 1076
                                                                           94

   1    invalid as indefinite because they do not inform, with

   2    reasonable certainty, to which of those first mother

   3    liquors 'the first mother liquor' in Claims 8 and 9

   4    refer."

   5                          It is Ciner's burden to prove by clear

   6    and convincing evidence that the disputed phrase is

   7    indefinite in Claims 8 and 9.             On this record I find

   8    that Ciner has failed to meet their burden to show

   9    that Claims 8 and 9 are indefinite.                My ruling is

  10    without prejudice for Ciner to renew its motion as to

  11    Claims 8 and 9 at the summary judgment stage.

  12                          I do have two more sets of terms.               I

  13    am having a technological issue.              I am going to stop

  14    my video and mute my microphone for just a minute and

  15    I am going to see if I can get it straightened out.

  16    So we will be in recess very briefly.                Please stay on

  17    the line.

  18                               (Recess taken.)

  19                          THE COURT:      Thank you for your

  20    patience.      We are back on the record.

  21                          The next phrase is "evaporation-

  22    stripping step."         There is a hyphen between the words

  23    "evaporation" and "stripping."              Genesis construes the

  24    phrase as "a step including evaporation and/or

  25    stripping."       Ciner construes the phrase as "a step

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 95 of 106 PageID #: 1077
                                                                           95

   1    including an evaporator and a stripper."                 According to

   2    Genesis, there are two disputes here:                One, does the

   3    hyphen mean "and" or "and/or"; and two, does the claim

   4    require evaporator and stripper apparatuses or just

   5    the functions of evaporation and/or stripping.                   After

   6    reading the briefs and hearing the arguments today, I

   7    agree with Genesis that it is an accurate

   8    characterization of the dispute over this term.

   9                          First let's look at the claim itself.

  10    Step 1(a) in its entirety requires "feeding the

  11    recovered mine brine to an evaporation-stripping step

  12    to concentrate sodium content in the mine brine and to

  13    convert at least a portion of sodium bicarbonate

  14    therein to sodium carbonate to form a concentrated

  15    brine."      It is clear to me, and the parties do not

  16    dispute, that step 1(a) requires two results:                   One,

  17    concentrating sodium content in the mine brine; and

  18    two, converting at least a portion of sodium

  19    bicarbonate to sodium carbonate.              It is not clear,

  20    looking solely at the claim language, whether both of

  21    those results can be achieved by evaporation alone or

  22    stripping alone or whether they require an evaporator

  23    apparatus and a stripping apparatus.

  24                          Genesis' interpretation that the

  25    hyphen means "and/or" is not unreasonable.                  Indeed,

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 96 of 106 PageID #: 1078
                                                                           96

   1    the claim refers to step 1(a) as a single step.                    On

   2    the other hand, as Ciner points out, the patentee

   3    could have said "and/or" if he meant "and/or."

   4                          Both sides make claim differentiation

   5    arguments based on Claim 6, but reference to dependent

   6    Claim 6 does not provide much help.                Claim 6 refers to

   7    the process of Claim 1, wherein the evaporation-

   8    stripping step comprises a first stripping step to

   9    decompose sodium bicarbonate to carbon dioxide and

  10    sodium carbonate followed by an evaporation step to

  11    evaporate water to concentrate the sodium values in

  12    the concentrated brine.           Genesis says Claim 6 supports

  13    its interpretation that Claim 1 requires evaporating

  14    and/or stripping because Claim 6 is further limiting

  15    in that it requires both, while Ciner says Claim 6

  16    supports its interpretation that Claim 1 requires both

  17    evaporating and stripping because Claim 6 is further

  18    limiting in that it specifies the order of operations.

  19    As both are reasonable interpretations, I don't think

  20    reference to Claim 6 provides much help.

  21                          Turning to the specification, Genesis

  22    points to Column 2, lines 52 to 59, which states, "The

  23    invention, more specifically, provides a process for

  24    optimizing sodium carbonate monohydrate recovery from

  25    a mine brine containing significant quantities of

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 97 of 106 PageID #: 1079
                                                                           97

   1    sodium bicarbonate and minimal impurities by

   2    evaporating and/or stripping such a mine brine to

   3    concentrate sodium values in the mine brine and

   4    convert at least a portion of the remaining sodium

   5    bicarbonate therein to sodium carbonate to form a

   6    concentrated brine."          That portion of the

   7    specification contemplates that the term

   8    "evaporation-stripping step" might refer to a step

   9    that uses evaporation and/or stripping to accomplish

  10    the claimed results.          Genesis also points to Column 6,

  11    lines 23 to 36, where it states that a stripper is

  12    optional, although generally preferred, or that a

  13    combined concentrator-stripper may be utilized.

  14                          Those portions of the specification

  15    suggest that the evaporation-stripping step should not

  16    be construed to require both an evaporator apparatus

  17    and a stripping apparatus, as argued by Ciner, and for

  18    that reason, I reject Ciner's construction.

  19                          Although a closer call, I also side

  20    with Genesis to the extent that Ciner is arguing that

  21    the phrase requires both evaporating and stripping.

  22    Genesis points to portions of the specification that

  23    support its position that the processes of evaporation

  24    and stripping are each independently capable of

  25    accomplishing the claimed results, which are

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 98 of 106 PageID #: 1080
                                                                           98

   1    concentrating sodium content in the mine brine -- see,

   2    for example, Column 6, lines 55 through 60; Column 5,

   3    line 59 through 67 -- and converting at least a

   4    portion of sodium bicarbonate in the mine brine to

   5    sodium carbonate.         See, for example, Column 6, lines

   6    55 through 57, Column 3, lines 60 through 66, and

   7    Column 6, lines 1 through 14.

   8                          For example, Genesis points to Column

   9    5, lines 59 through 67, which refers to a technique

  10    called flashing which can result in the evaporation of

  11    water, thus increasing the concentration of sodium

  12    carbonate in the brine.           Genesis argues that

  13    evaporation can happen in a stripper alone via

  14    flashing.      The cited passage refers to the evaporation

  15    of water and release of carbon dioxide gas as Stream

  16    111, which in Figure 1 is shown coming out of the box

  17    labeled "stripping column."

  18                          And I footnote that the specification

  19    states that in comparing Figure 1 and Figure 2, it is

  20    seen that Process 100 and Process 200 are identical

  21    through the brine neutralization step.                 The numbering

  22    of the steps and streams are equivalent in Figures 1

  23    and 2.

  24                          Accordingly, I will construe

  25    "evaporation-stripping step" as a step that includes

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 99 of 106 PageID #: 1081
                                                                           99

   1    evaporation and/or stripping.

   2                          That brings me to the last two terms:

   3    The concentrated brine in step 1(b) and the

   4    crystallizable solution in step 1(c).                Genesis

   5    requests that I construe the concentrated brine in

   6    step 1(b) to have its plain and ordinary meaning or,

   7    if construction is necessary, to mean concentrated

   8    brine produced in step 1(a).             Ciner requests that I

   9    construe the phrase as all of the concentrated brine

  10    produced in step 1(a).           Genesis requests that I

  11    construe the crystallizable solution in step 1(c) to

  12    have its plain and ordinary meaning or, if

  13    construction is necessary, to mean crystallizable

  14    solution produced in step 1(b).              Ciner requests that I

  15    construe the phrase as all of the crystallizable

  16    solution produced in step 1(b).

  17                          The gist of the dispute is that under

  18    Genesis' constructions, a portion of the outputs from

  19    steps 1(a) and 1(b) can be diverted from the claimed

  20    process and purged or used for other things.                   Under

  21    Ciner's constructions, all of the outputs from steps

  22    1(a) and 1(b) go to steps 1(b) and 1(c) respectively.

  23    In support of its argument, Ciner points out that in

  24    step (e) only "at least a portion of" the first mother

  25    liquor formed in step 1(d) is fed to the deca

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 100 of 106 PageID #: 1082
                                                                            100

    1    crystallizer.       According to Ciner, the patentee's use

    2    of the "at least a portion of" language in step 1(e)

    3    and the absence of such language in steps 1(b) and

    4    1(c) mean that the Court should construe the claims to

    5    require that all of the outputs from steps 1(a) and

    6    1(b) must be fed to steps 1(b) and 1(c) respectively.

    7                          Citing the Federal Circuit's Enzo

    8    Biochem and Core Wireless decisions, Ciner argues that

    9    the patentee knew how to craft language that would

   10    permit diverting portions of streams as in the first

   11    mother liquor fed into step (e) and that its choice

   12    not to use that language implies an intent not to

   13    permit the disputed concentrated brine and

   14    crystallizable solution streams to be partially

   15    diverted.

   16                          In response, Genesis argues that

   17    Ciner's reliance on Enzo Biochem and Core Wireless is

   18    misplaced because those cases dealt with the

   19    patentee's use of narrowing language in other parts of

   20    the claims and the patentee's choice not to use

   21    narrowing language with respect to a disputed term

   22    implied a broader construction of that term.                  This

   23    case is different, says Genesis, because Ciner wants a

   24    narrow construction of the disputed terms.                 It wants

   25    to require that all of the outputs from steps 1(a) and

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 101 of 106 PageID #: 1083
                                                                            101

    1    1(b) go to steps 1(b) and 1(c).              Genesis says that

    2    Ciner's argument is backwards because Ciner

    3    essentially is arguing that because the patentee knew

    4    how to use a broader term, as in step 1(e), the Court

    5    should adopt a narrower construction in steps 1(b) and

    6    1(c).

    7                          Genesis also points out that the

    8    specification shows multiple examples of diverting

    9    portions of streams.          Indeed, the specification states

   10    that the disputed concentrated brine stream can be

   11    partially diverted to other processes.                See, for

   12    example, Column 7, lines 50 through 59.

   13                          I side with Genesis.         Nothing in the

   14    claim requires all of the outputs of step 1(a) and

   15    1(b) to be fed to 1(b) and 1(c).              Moreover, the

   16    portion of the specification I just cited is

   17    consistent with Genesis' contention that the

   18    concentrated brine stream can be used for other

   19    processes.

   20                          Ciner's argument that the "at least a

   21    portion of" language in step (e) informs the disputed

   22    constructions certainly has some appeal.                 Where a

   23    claim uses language to describe a given term but

   24    doesn't use the same language in another term, the

   25    choice may suggest an understanding of the patentee,

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 102 of 106 PageID #: 1084
                                                                            102

    1    and that logic applies regardless of whether the

    2    language used in other parts of the claim is

    3    broadening or narrowing language.              But I don't think

    4    it wins the day here for the reasons I already

    5    discussed.      And while not dispositive, there are two

    6    other reasons why I think Genesis' construction is

    7    better.

    8                          First, this is a process claim that

    9    uses the word "comprising."            Ciner's proposed

   10    constructions essentially seek to turn this claim into

   11    a "consisting essentially of" claim.               Ciner is

   12    basically arguing that even if it performs the claimed

   13    steps of the process, it can escape infringement if it

   14    performs other steps in addition to those steps.                    That

   15    is not the law.

   16                          Second, read in view of the rest of

   17    the specification, the "feeding at least a portion of

   18    the first mother liquor" language in step 1(e) might

   19    be understood to refer to what I see as one of the

   20    improvements specific to Claim 1 and Figure 2; that

   21    is, instead of taking the first mother liquor stream

   22    and either sending it back to the mono feed prep or

   23    purging it, as shown in Figure 1, step (e) requires

   24    that at least some of the first mother liquor stream

   25    be fed to the deca crystallization step, as described,

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 103 of 106 PageID #: 1085
                                                                            103

    1    for example, in Column 9, lines 42 to 61 and shown in

    2    Figure 2 as line 263.          The "at least a portion of"

    3    language in step 1(e) is consistent with the

    4    specification's description of a particular embodiment

    5    where a portion of the mono mother liquor is diverted

    6    to the deca crystallizer instead of put to the other

    7    uses described in the specification.

    8                          When step 1(e) is read in light of the

    9    specification, I can't conclude that its reference to

   10    feeding at least a portion of the first mother liquor

   11    outputted from step 1(d) would suggest to a person of

   12    ordinary skill in the art that the entire output of

   13    steps 1(a) and 1(b) must be fed to steps 1(b) and 1(c)

   14    respectively.

   15                          Finally, just to complete the record,

   16    I recognize that Claim 1 uses the "at least a portion

   17    of" language in two other places, in step (a) and in

   18    step (b), but I don't find that particularly

   19    informative here.         Step 1(a) and 1(b) use that phrase

   20    in the context of chemical yield.              I find that it

   21    would not inform a person of skill in the art one way

   22    or the other about the question in dispute here, which

   23    is whether the outputs of steps (a) and (b) must all

   24    be fed to steps (b) and (c).

   25                          And that concludes my report and

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 104 of 106 PageID #: 1086
                                                                            104

    1    recommendation.

    2                          I apologize for the technical issues

    3    earlier.     Hopefully, I resolved all the disputes that

    4    were at issue today.

    5                          Anything further from counsel for

    6    plaintiff?

    7                          MR. BLACK:      Nothing, Your Honor.

    8    Thank you very much.

    9                          THE COURT:      Okay.    Anything further

   10    from counsel for defendant?

   11                          MR. GINSBERG:       No, Your Honor.        Thank

   12    you.

   13                          THE COURT:      All right.      Thanks to all

   14    of you.

   15                          MR. SILVERSTEIN:        Your Honor, Alan

   16    Silverstein, for defendants.

   17                          THE COURT:      Yes.

   18                          MR. SILVERSTEIN:        For purposes of

   19    objections, if either party should choose to do so,

   20    what should we key that 14-day timing off of?

   21                          THE COURT:      Thank you,

   22    Mr. Silverstein.        So what I plan to do is this:             Once

   23    I receive the transcript, we will review the

   24    transcript to make sure that I said everything like I

   25    wanted to say it, and we will issue it as a written

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 105 of 106 PageID #: 1087
                                                                            105

    1    report and recommendation that we will put on the

    2    docket.     We will run the 14 days from the date that

    3    that appears on the docket.

    4                          So you have got a little bit of extra

    5    time to the extent you took good notes today.                   It will

    6    take us a day or two after we receive the transcript

    7    to put it into a written report and recommendation

    8    that we will put on the docket.              So we will put the

    9    date on the docket, and the date will run from the day

   10    we put it on the docket.

   11                          MR. SILVERSTEIN:        Thank you, Your

   12    Honor.

   13                          THE COURT:      Yes.    Any other questions

   14    from the parties?

   15                          (There was no response.)

   16                          THE COURT:      Well, thank you very much.

   17    It is a pleasure to see you all in person over Zoom.

   18    I hope everyone is staying safe and well, and we will

   19    see you soon.       Take care.

   20                          We will be adjourned.

   21                          MR. GINSBERG:       Thank you, Your Honor.

   22                          MR. BLACK:      Thank you, Your Honor.

   23                                     - - -

   24                    (Court adjourned at 4:39 p.m.)

   25                                     - - -

                         LORRAINE B. MARINO, RDR, CRR
Case 1:18-cv-01879-LPS-JLH Document 80 Filed 10/20/20 Page 106 of 106 PageID #: 1088
                                                                            106

    1                                 CERTIFICATE

    2                          I, LORRAINE B. MARINO, Registered

    3    Diplomate Reporter, Certified Realtime Reporter and

    4    Delaware Notary Public, do hereby certify that the

    5    foregoing pages numbered 3 through 105 contain a true

    6    and correct transcription of the proceedings as

    7    stenographically reported by me at the hearing in the

    8    above cause before the U.S. Magistrate of the District

    9    of Delaware, on the date therein indicated.

   10                          IN WITNESS WHEREOF I have hereunto set

   11    my hand at Wilmington, this 6th day of October, 2020.

   12

   13

   14

   15                           Registered Diplomate Reporter,
                                 Certified Realtime Reporter
   16                             and Delaware Notary Public

   17

   18

   19

   20

   21

   22

   23

   24

   25

                         LORRAINE B. MARINO, RDR, CRR
